Exhibit 10.2


EXECUTION VERSION





                                                    

CREDIT AGREEMENT, CHATTEL MORTGAGE
AND SECURITY AGREEMENT

Among
AMERICAN RAILCAR INDUSTRIES, INC., AS DEBTOR,
THE LENDERS THAT ARE SIGNATORIES HERETO, AS THE LENDERS,
And
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
AS SOLE LEAD ARRANGER AND ADMINISTRATIVE AGENT


Dated
as of DECEMBER 10, 2015


DVB BANK, AS SYNDICATION AGENT
PNC EQUIPMENT FINANCE, AS DOCUMENTATION AGENT
 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
Page
SECTION 1.
DEFINITIONS.
1


SECTION 2.
AMOUNT AND TERMS OF LOANS; PREPAYMENT.
12


SECTION 3.
CONDITIONS PRECEDENT.
24


SECTION 4.
SECURITY INTEREST.
28


SECTION 5.
DEBTOR’S TITLE; LIENS AND ENCUMBRANCES.
28


SECTION 6.
LOCATION OF RECORDS.
29


SECTION 7.
PERFECTION OF SECURITY INTEREST.
29


SECTION 8.
GENERAL COVENANTS.
29


SECTION 9.
INSURANCE.
37


SECTION 10.
REPRESENTATIONS AND WARRANTIES.
38


SECTION 11.
EVENTS OF DEFAULT.
42


SECTION 12.
COLLECTIONS AND PROCEEDS.
45


SECTION 13.
RIGHTS AND REMEDIES ON DEFAULT.
46


SECTION 14.
COSTS AND EXPENSES.
47


SECTION 15.
POWER OF ATTORNEY.
48


SECTION 16.
AGENCY PROVISIONS.
48


SECTION 17.
NOTICES.
55


SECTION 18.
ASSIGNMENTS AND PARTICIPATIONS.
56


SECTION 19.
TERM; USE OF COLLATERAL; RELEASE.
58


SECTION 20.
CONFIDENTIALITY
60


SECTION 21.
INDEMNITY.
60


SECTION 22.
TAXES.
61


SECTION 23.
MISCELLANEOUS.
64


 
 
 
Schedule A
Equipment Schedule
 
Schedule B
Other Liens; Actions and Proceedings
 
Schedule C
Chief Place of Business; Location of Records
 
Schedule D
Revolver Commitments
 
Schedule E
List of Competitors
 
Exhibit A
Form of Promissory Note
 
Exhibit B
Form of Supplement
 
Exhibit C
Form of Assignment Notice
 
Exhibit D
Form of Officer’s Certificate


 
Exhibit E
Form of Assignment and Acceptance Agreement


 
Exhibit F
Form of Notice of Borrowing
 
 
 
 






--------------------------------------------------------------------------------






CREDIT AGREEMENT, CHATTEL MORTGAGE AND SECURITY AGREEMENT
THIS CREDIT AGREEMENT, CHATTEL MORTGAGE AND SECURITY AGREEMENT, made as of this
10th day of December, 2015 by and among:
AMERICAN RAILCAR INDUSTRIES, INC., a North Dakota corporation, (hereinafter
referred to as the “Debtor”);
The lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, hereinafter referred to
each individually as a “Lender” and collectively as the “Lenders”); and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender, sole lead arranger
and as administrative agent for the Lenders (in such capacity, the “Agent”).
SECTION 1.DEFINITIONS. For all purposes of this Agreement, unless the context
otherwise requires:
“Additional Lender” shall have the meaning set forth in Section 2(k)(ix)(B)
hereof.
“Adjusted Base Rate” shall mean Base Rate plus 45 basis points.
“Adjusted LIBOR” shall mean a rate per annum determined by the Agent in
accordance with the following formula:
Adjusted LIBOR = LIBOR        
                  100%-Reserve Percentage
“Affiliate” shall mean, with respect to any designated Person, any other Person,
directly or indirectly, through one or more intermediaries, controlling or
controlled by or under direct or indirect common control with such designated
Person. For purposes of this definition, “control” (including, without
limitation, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether (a) through the
ownership of capital stock of a corporation the holders of which are ordinarily,
in the absence of contingencies, entitled to elect a majority of the corporate
directors (or persons performing similar functions of such corporation) or (b)
by contract or otherwise.
“Agent’s Account” shall mean an account designated in writing by the Agent to
the Debtor for purposes of the Agent receiving payments from the Debtor,
including for the account of Lenders.
“Agent-Related Persons” shall mean Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.
“Agreement” shall mean this Agreement as it may from time to time be amended,
modified, supplemented or restated in the manner provided herein.

1

--------------------------------------------------------------------------------




“Annual Report” shall mean then most recent annual report of the Debtor and its
consolidated Subsidiaries.
“Anti-Money Laundering Laws” shall mean any laws or regulations relating to
money laundering or terrorist financing, including, without limitation, the Bank
Secrecy Act, 31 U.S.C. sections 5301 et seq.; the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA PATRIOT Act); Laundering of
Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary Transactions
in Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957;
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; and any similar laws or regulations currently
in force or hereafter enacted.


“Appraisal” shall mean (a) in the case of railcars constituting Equipment
hereunder that are less than ten (10) years old, a “desktop appraisal” of such
railcars by an Approved Appraiser delivered to the Agent at the election of the
Debtor or pursuant to Section 3(b)(xiv), 3(c)(ix) or 8(t) and (b) in the case of
railcars constituting Used Equipment hereunder that are ten (10) years old or
more, an appraisal based on a field appraisal (i.e., physical inspection) of a
random sample of such railcars by an Approved Appraiser. Each Appraisal shall be
addressed in the header as follows:
Ms. Elisa Lajonchere
Managing Director
Credit Agricole Corporate and Investment Bank
In its capacity as the Agent, on behalf of the Lenders
1301 Avenue of the Americas, 18th Floor
New York, New York 10019
“Appraisal Value” shall mean, with respect to any railcar included in the
Equipment, the value of such railcar as determined by the most recent Appraisal
for such Equipment performed at the election of the Debtor or pursuant to the
requirements of Section 3(b)(xiv), 3(c)(ix) or 8(t), as applicable.
“Approved Appraiser” shall mean any of Railroad Appraisal Associates, or such
other independent appraiser of recognized standing mutually agreed by the Debtor
and the Agent.
“ARL” shall mean American Railcar Leasing, LLC, an Icahn Entity.
“Assignment and Acceptance” shall mean an Assignment and Acceptance Agreement
substantially in the form of Exhibit E.
“Assignment Notice” shall have the meaning set forth in Section 3(b)(ix) hereof.
“Base Rate” shall mean, for any day, a rate per annum equal to the higher of (a)
the Federal Funds Rate for such day plus 0.50%, or (b) the Prime Rate for such
day, but in no event shall be less than zero. Each change on any day in any
interest rate provided for in the definition of “Base Rate” shall take effect in
the calculation of the Base Rate on such date.

2

--------------------------------------------------------------------------------




“Borrowing” shall mean a borrowing hereunder consisting of Loans made on the
same day by the Lenders (or Agent on behalf thereof).
“Breakage Amount” shall mean any amounts owed by the Debtor to any Lender
pursuant to Section 2(k)(iv) hereof.
“Business Day” shall mean any day which is not a Saturday or a Sunday and on
which banks in the State of New York are not authorized or required to close and
if the applicable day relates to the fixing of the Interest Rate or a notice
with respect to the Interest Rate, a day on which dealings in U.S. deposits are
also carried on in the London interbank Eurodollar market and banks are open for
business in London.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3(b) with respect to the initial Loan either have been satisfied or
have been waived.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and rulings and regulations issued thereunder.
“Collateral” shall have the meaning set forth in Section 4 hereof.
“Collateral Agency Agreement” shall mean the Collateral Agency Agreement, dated
as of July 20, 2004, among the Collateral Agent (as successor collateral agent
to HSH Nordbank AG, New York Branch) and each manager and pledgor that may from
time to time be a party thereto, as amended.
“Collateral Agent” shall mean U.S. Bank National Association in its capacity as
“Collateral Agent” under the Collateral Agency Agreement.
“Collections” shall mean all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds) of or to the Debtor.
“Competitor” shall mean any Person specifically identified from time to time by
the Debtor in writing to the Agent as an entity in the business of
manufacturing, servicing, selling, marketing, leasing, repairing, managing,
operating or otherwise dealing in railcars and railcar parts and related
equipment (which such Person shall be reasonably acceptable to the Agent). As of
the Closing Date, Persons listed on Schedule E hereto and their respective
Competitor Affiliates shall each be deemed to be a “Competitor” hereunder.
“Competitor Affiliate” shall mean any Person controlling, or under common
control with, a Competitor, to the extent identified from time to time by the
Debtor in writing to the Agent.
“Controlled Account” shall mean that certain deposit account of the Debtor
maintained with the Collateral Agent bearing an account number [__________],
subject to a control agreement in favor of Agent, and all replacement and
substitute accounts.
“Covered Entities” shall mean, collectively, the Debtor and its consolidated
Subsidiaries.

3

--------------------------------------------------------------------------------




“Default” shall mean any event or circumstance that, with the giving of notice
or the passage of time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that fails to make any Loan (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.
“Defaulting Lender Rate” shall mean (a) for the first 3 days from and after the
date the relevant payment is due, the Base Rate plus forty‑five (45) basis
points, and (b) thereafter, the interest rate then applicable to Loans.
“Deposit Account” shall mean any deposit account (as that term is defined in the
UCC).
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.
“Dollars” or “$”shall mean United States dollars.
“Election” shall have the meaning set forth in Section 8(q) hereof.
“Election Period” shall mean the period commencing with the fiscal quarter, if
any, in which the Election is made by the Debtor and continuing thereafter for
all fiscal periods when the Minimum Tangible Net Worth covenant applies to ARL
(in lieu of Debtor).
“Eligible Equipment” shall mean all Equipment (a) for which the Debtor has good
and marketable title, (b) which is subject to the lien granted under this
Agreement and not subject to any lien, claim, charge or encumbrance other than
the lien granted under this Agreement or Permitted Liens, if any, (c) whether or
not subject to any lease; provided, however, that any Equipment that is not
subject to an Eligible Lease for longer than six (6) consecutive months shall no
longer be deemed to have satisfied this clause (c), (d) which is insured by
insurance in such amounts and against such risks as is customarily maintained by
similar businesses, (e) which is manufactured by (i) the Debtor or any Affiliate
of the Debtor or (ii) another builder of railroad rolling stock in connection
with the replacement of Collateral pursuant to Section 2(d) only, (f) which at
the time becoming subject to the lien of this Agreement has a remaining useful
life of at least ten (10) years, (g) which is Equipment reasonably acceptable to
the Agent (for avoidance of doubt, it would not be reasonable for the Agent to
disqualify any Equipment as Eligible Equipment solely on the basis that it is
not subject to a lease except as set forth in clause (c) above), and (h) which
is managed by Servicer.
“Eligible Lease” shall mean each Lease (a) which is a Lease of Eligible
Equipment, (b) which is in full force and effect, (c) which is assignable by the
Debtor without notice to or consent by the Lessee thereunder, (d) which is not
subject to any lien, claim, charge or encumbrance, other than Permitted Liens,
(e) which is in a form substantially similar to the form attached hereto as
Exhibit G (as negotiated in an arm’s length transaction in the ordinary course
of business) or in a form and substance reasonably satisfactory to the Agent,
(f) under which no payments by the Lessee thereunder is more than ninety (90)
days past due, (g) under which there is no default of any provision thereof by
the Debtor or the Lessee other than non-payment and (h) which constitutes a
“Collateral

4

--------------------------------------------------------------------------------




Document” under the Collateral Agency Agreement (it being understood that any
Lease which is accepted by the Agent as an “Eligible Lease”, shall, subject to
Section 8(n) of this Agreement, continue to be an “Eligible Lease” throughout
the term of this Agreement).]
“Eligible Transferee” shall mean (a) any Lender, any Affiliate (other than
individuals) of a Lender and any Lender’s Related Fund (provided that, the
Debtor’s consent shall be required if any such Affiliate transferee is a
Competitor or a Competitor Affiliate) or (b) any other Person consented to by
Agent and the Debtor (such consent by the Debtor or Agent not to be unreasonably
withheld); provided that, during the continuation of an Event of Default, such
consent by the Debtor shall not be required.
“Equipment” shall mean all of the railroad rolling stock described on Schedule A
(as modified from time to time in accordance with this Agreement) annexed hereto
which is intended for use in interstate commerce, together with all parts,
attachments, accessions, accessories, equipment, appurtenances and additions
that are at any time appertaining, attached, affixed or related thereto, and all
substitutions, renewals or replacements thereof and additions, improvements,
accessions and accumulations thereto, wherever located, and together with any
standard gauge rolling stock (other than locomotives or passenger or work
equipment) subject to the lien of this Agreement.
“Equipment Value” shall mean (a) with respect to Equipment for which an
Appraisal has been delivered to Agent, the Appraisal Value of such Equipment,
plus (b) during the Limited Period with respect to Equipment that is less than
twelve (12) months old and for which no Appraisal has been delivered to the
Agent, the fair market value of such Equipment as reasonably determined by the
Debtor, provided that such value is reasonably acceptable to the Agent.
“ERISA” shall mean, at any date, the Employee Retirement Income Security Act of
1974 and the regulations thereunder, all as the same shall be in effect at such
date.
“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which, together with the Debtor is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” shall have the meaning set forth in Section 11(j) hereof.
“Event of Default” shall have the meaning set forth in Section 11 hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day)

5

--------------------------------------------------------------------------------




by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
as of 11:00 a.m. New York time on such transactions received by the Agent from
three (3) federal funds brokers of recognized standing selected by it.
“Foreign Pension Plan” shall mean each “employee pension benefit plan” (as
defined in Section 3(3) of ERISA, without regard to whether the plan is subject
to ERISA), deferred compensation or other retirement or superannuation plan,
fund, program, agreement, commitment or arrangement sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the 50 states of the United States of
America, by the Debtor or any of its Subsidiaries or ERISA Affiliates,
including, without limitation, any such plan, fund, program, agreement or
arrangement sponsored by a government or governmental entity.
“Funding Date” shall mean the date on which a Borrowing occurs.
“GAAP” shall mean at any time the generally accepted United States accounting
principles at such time.
“Governmental Authority” shall mean any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
“Icahn Entity” shall mean (i) Carl Icahn and any spouse and any child,
stepchild, sibling or descendant of Carl Icahn, (ii) any estate of Carl Icahn or
any person referred to under clause (i), (iii) any person who receives a
beneficial interest in any estate referred to in clause (ii) to the extent of
such interest, (iv) any executor, personal administrator or trustee who holds
such beneficial interest in ARL for the benefit of, or as fiduciary for, any
person under clauses (i), (ii) or (iii) to the extent of such interest, and (v)
any corporation, partnership, limited liability company, trust, or similar
entity, directly or indirectly owned or controlled by Carl Icahn or any other
person or persons identified in clauses (i), (ii) or (iii).
“Impositions” shall have the meaning set forth in Section 21 hereof.
“Increased Commitments” shall have the meaning set forth in Section 2(k)(ix)(A)
hereof.
“Increased Cost Amount” shall mean any amounts owed by the Debtor to any Lender
pursuant to Section 2(k)(iii) hereof.
“Increased Cost Notice” shall have the meaning set forth in Section 2(k)(iii)
hereof.
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the United States Bankruptcy Code or under any
other state or federal bankruptcy or insolvency law, assignments for the benefit
of creditors, formal or informal moratoria,

6

--------------------------------------------------------------------------------




compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.
“Interest Payment Date” shall mean (a) as to any Loan accruing interest at the
Base Rate, the last Business Day of each March, June, September and December and
on the applicable Maturity Date, (b) as to any Loan accruing interest at the
Interest Rate, the last day of the applicable Interest Period, and (c) as to any
Loan which is the subject of a mandatory prepayment required pursuant to Section
2(f), the date on which such mandatory prepayment is due.
“Interest Period” shall mean, with respect to any Loan, the period commencing
on, as the case may be, the creation or continuation date with respect to such
Loan and ending one (1), two (2) or three (3) months thereafter, as selected by
the Debtor in the notice provided by the Debtor pursuant to Section 2(j)(i)(A)
or Section 2(j)(ii); provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    no Interest Period may extend beyond the final maturity date of any
Note; and
(iii)    the interest rate to be applicable to each Loan for each Interest
Period shall apply from and including the first day of such Interest Period to
but excluding the last day thereof.
“Interest Rate” shall mean, with respect to any Interest Period, a rate per
annum equal to the sum of the Adjusted LIBOR for such Interest Period plus one
hundred forty five (145) basis points.
“IRS” shall mean the United States Internal Revenue Service.
“Knowledge” shall mean the actual knowledge of an executive officer of such
Person or the officer responsible for such matters of such Person exercising
customary diligence in accordance with industry standards, without independent
inquiry.
“Lease(s)” shall mean the lease agreements or relevant portions thereof entered
into or transferred or assigned to and assumed by or to be entered into by the
Debtor with the Lessee(s), which lease agreement, lease schedule or relevant
portion thereof provides for the leasing of one or more units of the Equipment
by the Debtor to the Lessee(s), at the respective rentals and upon the other
terms and conditions therein provided, but in each case only to the extent such
lease relates to the Equipment.

7

--------------------------------------------------------------------------------




“Lender Group” shall mean, individually and collectively, the Agent and each of
the other Lenders.
“Lessee(s)” shall mean various industrial shippers and others who are parties to
the Leases as lessees of the Equipment thereunder.
“LIBOR” shall mean, for each Interest Period, (a) the LIBOR Index Rate for such
Interest Period, if such rate is available, and (b) if the LIBOR Index Rate
cannot be determined, the arithmetic average of the rates of interest per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) at which deposits
in U.S. Dollars in immediately available funds are offered to the Agent at 11:00
a.m. (London, England time) 2 Business Days before the beginning of such
Interest Period by 3 or more major banks in the interbank eurodollar market
selected by the Agent for a period equal to such Interest Period and in an
amount equal or comparable to the Loans scheduled to be outstanding from the
Lenders during such Interest Period; provided in no event shall LIBOR be less
than 0%.
“LIBOR Index Rate” shall mean a rate per annum (rounded upward, if necessary, to
the nearest 1/32 of one percent) equal to the offered rate for deposits of
Dollars for a term coextensive with the designated Interest Period which the ICE
Benchmark Administration (or any successor administrator of LIBOR rates) fixes
as its LIBOR rate as of 11:00 a.m. London time on the day that is two (2) London
Business Days preceding the first day of such Interest Period (or if not
reported thereon, then as determined by the Agent from another recognized source
or interbank quotation). Each determination of LIBOR made by the Agent shall be
conclusive and binding absent manifest error.
“Limited Period” shall mean with respect to Equipment that is less than 12
months old, the period commencing with the date such Equipment is first added as
Collateral and ending on the earlier of sixty (60) days thereafter and delivery
to Agent of an Appraisal covering such Equipment.
“Loan(s)” shall mean each and all loans made at any time prior to the Maturity
Date to the Debtor by the Lenders in accordance with the terms hereof, provided
that on the date of the making of any such loan, the Agent shall have been
granted a first priority perfected security interest in all Collateral (subject
to Permitted Liens), and the aggregate amount of outstanding principal balance
of all such loans shall not exceed the Loan-to-Value Amount (after giving effect
to the principal amount of the loan being requested)
“Loan-to-Value Amount” shall mean 82.5% of the Equipment Value of Eligible
Equipment.
“Management Agreement” shall mean that certain Railcar Management Agreement
dated as of February 29, 2012 entered into between ARL, as manager, and the
Debtor, as owner, pursuant to which, among other things, ARL manages a fleet of
railcars owned by the Debtor.
“Material Adverse Change” shall mean a material adverse change in the financial
condition of the Debtor since the date of the financial statements then most
recently delivered pursuant to Section 8(a)(v) hereof (it being understood that,
for purposes of Section 3(b)(iii), such date shall be deemed to be December 31,
2014).

8

--------------------------------------------------------------------------------




“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, results of operations, properties or
condition (financial or otherwise) of the Debtor, or (b) the Collateral taken as
a whole, or the Agent’s lien on the Collateral taken as a whole, or the priority
of such lien.
“Maturity Date” shall mean December 10, 2018 or such earlier date when this
Agreement is terminated in accordance with its terms.
“Measurement Date” shall have the meaning set forth in Section 2(f)(iii).
“Minimum Utilization Ratio” shall mean, as of any date of determination, the
ratio (calculated as a fraction but stated as a percentage) of (a) the aggregate
number of rolling stock owned by the Debtor that are Collateral and subject to a
Lease to (b) the aggregate number rolling stock owned by the Debtor that are
Collateral.
“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, with respect to which the Debtor or any of its Subsidiaries
or ERISA Affiliates makes, or is obligated to make, contributions, or may have
any liability, contingent or otherwise.
“Note” or “Notes” shall mean the promissory notes from time to time executed and
delivered by the Debtor in favor of the Lenders in the aggregate principal
amount of Two Hundred Million Dollars ($200,000,000) and such additional
promissory notes issued in connection with Section 2(b)(ix).
“Notice of Borrowing” shall have the meaning set forth in Section 2(j)(i)
hereof.
“Obligations” shall have the meaning set forth in Section 4 hereof.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Certificate” shall mean a certificate signed by a Responsible Officer
of the Debtor in the form attached as Exhibit D.
“Opinion of Counsel” shall mean an opinion in writing signed by legal counsel
who shall be reasonably satisfactory to the Required Lenders.
“Other Management Agreement” shall have the meaning set forth in Section 8(o)
hereof.
“Other Manager Approval” shall have the meaning set forth in Section 8(o)
hereof.
“Other Taxes” shall have the meaning set forth in Section 22(a)(ii) hereof.
“Permitted Liens” shall mean (i) the lease of the Equipment pursuant to the
Eligible Leases, (ii) liens created by this Agreement and the Eligible Leases,
(iii) liens of taxes, assessments or governmental charges or levies which are
not at the time delinquent, (iv) liens of taxes (including, without limitation,
ERISA liens), assessments or governmental charges or levies which are delinquent
but the amount or the validity of which is being contested in good faith by
appropriate

9

--------------------------------------------------------------------------------




action if the Debtor shall have set aside on its books such reserves as deemed
by it appropriate and adequate in accordance with GAAP, (v) liens incurred and
pledges and deposits made in connection with worker’s compensation, unemployment
insurance, old age pensions and other social security or retirement benefits or
similar legislation or in connection with public or statutory obligations of the
Debtor or any of its Subsidiaries, (vi) liens (including deposits) in connection
with self-insurance, (vii) liens (including deposits) in connection with or to
secure performance of bids, tenders, contracts (other than contracts creating or
evidencing indebtedness for borrowed money) or leases or to secure statutory
obligations, surety or appeal bonds or indemnity, performance or similar bonds,
(viii) liens in connection with litigation being contested and judgment liens in
proceedings which are being (or which will be ) duly appealed and for which stay
of execution has been (or is reasonably expected to be) received, (ix) liens
arising in connection with advances or progress payments under government
contracts, (x) mechanics’, materialmen’s, suppliers’, warehousemen’s and similar
liens for services or materials for which payment is not overdue or the payment
of which is being contested in good faith by appropriate proceedings; and (xi)
any liens that are being released contemporaneously with the grant of security
interest hereunder; provided that the security interest of the Collateral taken
as a whole granted under this Agreement would not be materially adversely
affected or forfeited by the existence thereof.
“Person” shall mean an individual, a corporation, an association, a joint stock
company, a business trust, a partnership, a limited liability company, a limited
liability partnership, a joint venture, an unincorporated organization, or a
government or any agency or political subdivision thereof.
“Post Maturity Rate” shall have the meaning set forth in Section 2(c) hereof.
“Prime Rate” shall mean a rate per annum equal to the rate of interest announced
by Agent in New York from time to time as its “Prime Rate.” Any change in the
Prime Rate shall be effective immediately from and after such change in the
Prime Rate. Interest accruing by reference to the Prime Rate shall be calculated
on the basis of actual days elapsed and a 360-day year. The Debtor acknowledges
that the Agent may make loans to its customers above, at or below the Prime
Rate.
“Pro Rata Share” shall mean, with respect to a Lender’s obligation to make Loans
and right to receive payments of principal, interest, fees, costs and expenses
with respect thereto, (x) prior to the Revolver Commitments being terminated,
the percentage obtained by dividing (i) such Lender’s Revolver Commitment by
(ii) the aggregate Revolver Commitments of all Lenders, and (y) from and after
the time that the Revolver Commitments have been terminated, the percentage
obtained by dividing (i) the aggregate outstanding principal amount of such
Lender’s Loans by (ii) the aggregate outstanding principal amount of all Loans.
“Related Fund” shall mean a fund or account managed by a Lender or an Affiliate
of a Lender or its investment manager.
“Required Lenders” shall mean, at any time, Lenders whose Pro Rata Share
aggregate 51% or more.

10

--------------------------------------------------------------------------------




“Reserve Percentage” means, for the purpose of computing Adjusted LIBOR, the
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental or other special reserves) imposed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D on Eurocurrency liabilities (as such term is defined in Regulation
D) for the applicable Interest Period as of the first day of such Interest
Period, but subject to any amendments to such reserve requirement by such Board
or its successor, and taking into account any transitional adjustments thereto
becoming effective during such Interest Period.
“Responsible Officer” shall mean the Chairman of the governing body,
Vice-Chairman of the governing body, President, Chief Financial Officer, any
Vice-President, Treasurer or Assistant Treasurer or Secretary of the Debtor or
of its managing member.
“Revolver Commitment” shall mean, with respect to each Lender, the Dollar amount
of such Lender’s Revolver Commitment, and, with respect to all Lenders, the
aggregate Dollar amount of all Revolver Commitments, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule D or in the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder, as such amounts may be reduced or increased from time
to time pursuant to assignments made in accordance with the provisions of this
Agreement.
“Sanction(s)” shall mean (a) Economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the U.S. government
and administered by OFAC, (ii) the United Nations Security Council, (iii) the
European Union, or (iv) Her Majesty’s Treasury of the United Kingdom (“HMT”);
and (b) Economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.
“Sanctioned Country” shall mean a country or territory that is at any time the
subject of Sanctions.
“Sanctioned Entity” shall mean (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctions List” shall mean any of the lists of specifically designated
nationals or designated persons or entities (or equivalent) held by the U.S.
government and administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury or the United
Nations Security Council or any similar list maintained by the European Union,
any other EU Member State or any other U.S. government entity, in each case as
the same may be amended, supplemented or substituted from time to time.
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.
“Sanctions Violations” means any violation of any Sanctions by the Debtor, any
of its Subsidiaries or any person or entity holding a controlling interest in
Debtor (whether directly or

11

--------------------------------------------------------------------------------




indirectly), a Lender or the Agent, as such Sanctions Lists or Sanctions are in
effect from time to time.
“Scrap” shall mean a railcar that is designated to be scrapped either due its
age or non-conformity to then applicable railroad, regulatory or customer
requirements.
“Servicer” shall mean American Railcar Industries, Inc., except as otherwise
permitted by Section 8(o).
“Subsidiary” shall mean, with respect to Debtor, any Person engaged primarily in
the business of owning, leasing and/or operating railroad, rolling stock of
which more than 50% of the outstanding stock or similar equity interest having
ordinary voting power to elect a majority of the Board of Directors or similar
governing or managing body of such Person is at the time directly or indirectly
owned by the Debtor, or by one or more of its subsidiaries, or, for the purposes
of consolidated financial statements of the Debtor, any Person that is required
to be consolidated with the Debtor pursuant to GAAP.
“Taxes” shall have the meaning set forth in Section 22(a)(i) hereof.
“Title IV Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Debtor or
any of its Subsidiaries or ERISA Affiliates either (a) is an “employer” as
defined in Section 3(5) of ERISA or (b) may have any liability, contingent or
otherwise.
“UCC” shall mean the Uniform Commercial Code in effect in the State of New York,
unless otherwise specified, as amended from time to time.
“Unfunded Vested Benefits” shall mean, with respect to any Title IV Plan, the
Title IV Plan’s “unfunded vested benefits” as defined in Pension Benefit
Guaranty Corporation Section 4006.4.
“Used Equipment” shall mean any Eligible Equipment which was greater than 12
months old at the time of the commencement of the current Eligible Lease
corresponding to such Eligible Equipment.
“Withholding Taxes” shall have the meaning set forth in Section 22(a)(viii)
hereof.
SECTION 2.    AMOUNT AND TERMS OF LOANS; PREPAYMENT.
(a)    Making of Loans. Subject to the terms and conditions of this Agreement,
on or before the Maturity Date, each Lender, severally and not jointly with the
other Lenders, agrees to make Loans to Debtor in an amount equal to such
Lender’s Revolver Commitment. Subject to the terms of this Agreement, the Debtor
may borrow, prepay (as provided in subsection (e)) and reborrow up to an amount
equal to the Revolver Commitments less the then outstanding principal amount of
Loans. Each Loan shall be in immediately available funds in the amount of
$1,000,000 or an integral multiple thereof. Each Loan shall be made at 1:00 P.M.
New York City time, or at such time or place as may be agreed by the Debtor and
the Agent.

12

--------------------------------------------------------------------------------




(b)    Promissory Notes. The Loans shall be evidenced by promissory notes of the
Debtor, in each case to each Lender substantially in the form of Exhibit A
annexed hereto (such notes, as may from time to time be modified, amended,
supplemented or restated, are herein referred to as the “Notes”) and which shall
be payable to the applicable Lender in a maximum principal amount equal to such
Lender’s Revolver Commitment, dated the date hereof and duly executed by the
Debtor with blanks appropriately filled in conformity herewith. The Notes shall
be payable no later than the Maturity Date. All Loans made by the Lenders
hereunder and all payments and prepayments made on account of the principal
thereof shall be recorded by the applicable Lender on the schedule attached to
the respective Note, which notation shall constitute prima facie evidence of
such Loans, payments and prepayments; provided, however, that the applicable
Lender’s failure to make such notation with respect to any Loan shall not limit
or otherwise affect the obligation of the Debtor herein or under the respective
Note with respect to any such Loan, and payments by the Debtor shall not be
affected by failure to make a notation thereof on said schedule. The parties
agree that the aggregate principal amount of Notes outstanding at any time shall
not exceed the sum of the Commitments including the Increased Commitments, if
applicable.
(c)    Interest Rate. Subject to the terms of Section 2(k)(ii) of this Agreement
and the next sentence, the Loans shall bear interest from the date thereof to
maturity on the unpaid principal balance thereof at a rate equal to the Interest
Rate, and at all times during the continuance of an Event of Default and after
maturity (whether by acceleration, demand or otherwise) at a rate equal to two
percent (2%) per annum in excess of the Interest Rate (the “Post Maturity
Rate”). In no event shall the rate of interest on the Loans exceed the maximum
rate authorized by applicable law. Interest on the Loans shall be payable in
arrears on each Interest Payment Date. With respect to Loans accruing interest
at the Interest Rate, interest on such notes shall be calculated on the basis of
a 360-day year and actual days elapsed, and with respect to Loans accruing
interest at the Base Rate, interest on such Loans shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed.
(d)    Replacement of Collateral. If any of the Equipment shall be worn out,
lost, stolen, destroyed, rendered permanently unfit for the intended use, or
irreparably damaged, from any cause whatsoever, returned to the manufacturer
pursuant to any patent indemnity or warranty settlement, or taken or
requisitioned by condemnation or otherwise by any government agency, then the
Debtor shall, at its option, within thirty (30) days of such event, either (i)
grant to the Agent a lien on other similar railroad rolling stock (by its
execution and delivery of the documents and instruments referred to in Section
3(c) and Section 7 hereof) which is Eligible Equipment and which has an
Equipment Value at least equal to that of the Equipment substantially destroyed
(or, in the case of the replacement of Used Equipment, an Equipment Value at
least equal to that of the Used Equipment substantially destroyed), along with
such evidence as to the Equipment Value of such additional rolling stock as
requested by the Agent, or (ii) prepay the Notes so that after giving effect to
such prepayment the amount outstanding under the Notes does not exceed the
Loan-to-Value Amount, together with accrued and unpaid interest on such amount
and any Breakage Amount or Increased Cost Amount, if applicable.
(e)    Voluntary Prepayment. Upon not less than six (6) Business Days’ prior
written notice to the Agent, the Debtor shall have the right to prepay the Notes
from time to time in part in amounts

13

--------------------------------------------------------------------------------




of $100,000 or an integral multiple thereof or at any time in whole. Upon the
giving of notice of prepayment pursuant to this Section 2(e), the amount therein
specified to be prepaid shall be due and payable on the date therein specified
for such prepayment, together with accrued and unpaid interest on such amount
and any Breakage Amount and Increased Cost Amount, if applicable; provided that
the Breakage Amount and Increased Cost Amount shall be calculated by such
parties and provided to the Debtor in writing within five (5) Business Days’ of
the receipt of the prepayment notice from the Debtor by the Agent. In the event
the Agent or the relevant Lender fails to deliver the calculation of its
Breakage Amount or Increased Cost Amount prior to the prepayment date, the
Debtor shall nonetheless be entitled to make such prepayment of principal on
such prepayment date (it being understood that such prepayment shall not relieve
the Debtor from its obligation to pay to such applicable Person any Breakage
Amount or Increased Cost Amount promptly after receipt of such calculations from
such Person). No prepayment pursuant to this Section 2(e) of less than the
entire unpaid principal amount of the Notes shall be credited to or relieve the
Debtor to any extent from its obligation to make any prepayment required by
Section 2(d). Upon any such prepayment, the Debtor may request that the
Collateral be released in accordance with the terms of Section 19(e) hereof.
(f)    Mandatory Prepayment or Additional Collateral.
(i)    Notwithstanding any term, condition or provision of this Agreement to the
contrary, if at any time the unpaid principal balance outstanding under the
Notes shall exceed the Loan-to-Value Amount (any such excess referred to in this
paragraph (f)(i) as the “Excess”), then the Debtor shall immediately upon
obtaining knowledge thereof notify the Agent in writing of such fact (detailing
the reasons therefor) and within three (3) Business Days of such notice either
(A) prepay the Notes in an amount equal to the amount of such Excess, together
with accrued and unpaid interest on such amount and any Breakage Amount and
Increased Cost Amount, if applicable, or (B) grant to the Agent a lien or liens
in accordance with Sections 4 and 7 of this Agreement on such additional
railroad rolling stock constituting Eligible Equipment so that, immediately
after giving effect to the granting of such lien or liens in favor of the Agent,
the aggregate unpaid principal balance of the Loans outstanding under the Notes
shall be equal to or less than the Loan-to-Value Amount. Each such prepayment
made pursuant to this Section 2(f)(i) shall be accompanied by an Officer’s
Certificate of the Debtor stating (x) that such prepayment is being made
pursuant to this Section 2(f)(i) and (y) after giving effect to the prepayment
that is the subject of such notice, the amount outstanding under the Notes does
not exceed the Loan-to-Value Amount, and demonstrating in sufficient detail all
calculations in making such determination. In the event the Debtor shall grant
to the Agent additional lien or liens pursuant to clause (ii) of this Section
2(f)(i), the Debtor shall deliver to each of the Agent an Officer’s Certificate
that (1) states that the Officer’s Certificate is being delivered pursuant to
this Section 2(f)(i), (2) describes the additional rolling stock on which the
Debtor has granted the Agent a lien or liens, (3) shall be accompanied by all
appropriate documentation required under this Agreement in order to effectuate
such grant, including (without limitation) supplements to this Agreement and
such evidence as to Equipment Value of such additional rolling stock as
requested by the Agent, and (4) shows in reasonable detail all calculations
necessary to demonstrate the Debtor is in compliance with this Section 2(f)(i).

14

--------------------------------------------------------------------------------




(ii)    Notwithstanding any term, condition or provision of this Agreement to
the contrary, if at any time the Appraisal for Equipment included under
subsection (b) of the definition of Equipment Value results in a value less than
the value determined by the Debtor for such Equipment, then the Debtor shall
repay such excess amount within three (3) Business Days of delivery of such
Appraisal to the Agent. In the event the Appraisal for Eligible Equipment that
is less than twelve (12) months old is not delivered to the Agent prior to the
end of the Limited Period for such Equipment, then the Debtor shall repay the
full amount advanced with respect to such Equipment within three (3) Business
Days after the last day of the applicable Limited Period.
(iii)    Quarterly, commencing on the date that is three (3) months after the
Closing Date, (the “Measurement Date”) the Debtor promises to pay to the Agent
for the account of each Lender, in partial repayment of the outstanding
principal balance of the Loans, within 5 days of the Measurement Date, an amount
equal to (A) 0.75% multiplied by (B) the average outstanding principal amount of
the Loans for such quarter (which will be deemed to equal the amount of 50% of
the sum of (x) the principal amount of the Loans outstanding on the first day of
such quarter and (y) the principal amount of the Loans outstanding on the last
day of such quarter). Each such prepayment made pursuant to this Section
2(f)(iii) shall be accompanied by an Officer’s Certificate of the Debtor (x)
stating that such prepayment is being made pursuant to this Section 2(f)(iii)
and (y) demonstrating in sufficient detail all calculations in determining the
prepayment amount.
(g)    Date of Payment. Whenever any payment to be made hereunder or on the
Notes shall become due and payable on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day and, in the case of any
payment of principal, such extension of time shall in such case be included in
computing interest on such payment.
(h)    Payments.
(i)    Payments by the Debtor.
(A)    Except as otherwise expressly provided herein, all payments by the Debtor
shall be made in Dollars and if the Debtor has not made such payment, the Agent
may cause such payment to be made by directing the Collateral Agent to deduct
the applicable amount from the Controlled Account and transfer such amount to
the Agent’s Acount no later than 10:00 a.m. (New York City time) on the date
specified herein. In the event that the Controlled Account does not contain
sufficient funds and the Debtor has not made payment to the Agent’s Account to
fully satisfy any such payment due hereunder, the Debtor shall pay any shortfall
to the account designated by the Agent for the account of the Lender Group in
immediately available funds, no later than 12:00 noon (New York City time) on
the date specified herein for such payment. Any payment so received shall be
deemed to have been received the following Business Day. Any payment received by
the Agent later than 12:00 noon (New York City time) on any Business Day but
before 12:00 noon (New York City time) on the following Business Day shall be
deemed to have been received on the following Business

15

--------------------------------------------------------------------------------




Day, and any applicable interest or fee shall continue to accrue until such
following Business Day.
(B)    Until such time as a Default or Event of Default has occurred, the Debtor
may withdraw funds from the Controlled Account in its discretion.
(ii)    Apportionment and Application.
(A)    Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in clause (ii)(D) below, aggregate principal and
interest payments shall be apportioned among the Lenders based on their
respective Pro Rata Shares (according to the unpaid principal balance of the
Obligations to which such payments relate held by each Lender), and payments of
fees and expenses (other than fees or expenses that are for Agent’s separate
account, after giving effect to any agreements between Agent and individual
Lenders) shall be apportioned ratably among the Lenders based on their
respective Pro Rata Shares.
(B)    At any time (and following the occurrence of an Event of Default at the
election of the Required Lenders), all proceeds of Collateral and other payments
received by Agent shall be applied against such portions of the Obligations and
in such order as follows:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any amounts owed to the Agent
pursuant to Section 14) payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (including any amounts owed to the Lenders
pursuant to Section 14) payable to the Lenders, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them;
Fifth, to the payment of all other Obligations of the Lenders owing under or in
respect of this Agreement that are due and payable to the Lenders on such date,
ratably based on the respective aggregate amounts of all such Obligations owing
to the Lenders on such date; and

16

--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full and so long as no Default or Event of Default has occurred and is
then continuing, to the Debtor or as otherwise required by applicable law.
(C)    Agent, within one Business Day, shall distribute to each Lender, pursuant
to the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive in accordance with this Agreement.
(D)    Except as provided in clause (ii)(B) above, any payment made by the
Debtor to Agent for the payment of specific Obligations then due and payable (or
prepayable) under any provision of this Agreement shall be applied to such
specific Obligations.
(E)    In the event of a direct conflict between the priority provisions of this
Section 2(h) and other provisions contained in this Agreement, it is the
intention of the parties hereto that such priority provisions shall be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2(h) shall
control and govern.
(F)    The provisions of this Section 2(h) constitute an agreement among the
Debtor and the Lender Group as to the application of payments, Collections and
proceeds of Collateral and do not constitute any subordination of (x) any
Obligations to any other Obligations or (y) the right to payment of any
Obligations to the right to payment of any other Obligations.
(i)    Use of Proceeds. The Debtor agrees that the proceeds of all Borrowings
hereunder shall be used solely to (a) fund the manufacturing of railcars on an
ongoing basis, (b) pay related transaction costs, fees and expenses in
connection with this Agreement, and (c) finance ongoing working capital
requirements and other general corporate purposes.
(j)    Borrowing Procedures.
(i)    Generally.
(A)    Each Borrowing of a Loan shall be made by an irrevocable written request
by the Debtor delivered to Agent at least three (3) Business Days’ prior to the
requested Funding Date, specifying (i) the amount of the the requested Loan, and
(ii) the requested Funding Date (which shall be a Business Day) thereof and
(iii) the initial Interest Period for such Loan (the “Notice of Borrowing”).
Upon receipt of any Notice of Borrowing, Agent will advise each Lender thereof.
Together with such request, the Debtor shall provide to the Agent the list of
proposed Equipment to be procured or financed with the proceeds of such Loan,
proposed Lessees and Schedule A and any other attachments, if any,

17

--------------------------------------------------------------------------------




to the Officer’s Certificate that the Debtor proposes to deliver to the Agent
upon the making of such Loan.
(B)    Not later than 11:00 a.m. (New York City time) on the date of such Loan,
each Lender shall make the proceeds of such Loan available to the Agent at the
Agent’s Account by wire transfer of immediately available funds. Upon receipt by
the Agent of such funds and upon fulfillment of the conditions set forth in
Article III, the Agent shall make such funds available to the Debtor by 1:00
P.M. (New York City time) in accordance with the payment instructions delivered
to the Agent in the Notice of Borrowing, substantially in the forms set forth in
Exhibit F.
(C)    Unless Agent receives written notice from a Lender prior to 11:00 a.m.
(New York City time) on the date of a Borrowing that such Lender will not make
available as and when required hereunder to Agent for the account of the Debtor
the amount of that Lender’s Pro Rata Share of the requested Borrowing, Agent may
assume that each applicable Lender has made or will make such amount available
to Agent in immediately available funds on the Funding Date and Agent may (but
shall not be so required), in reliance upon such assumption, make available to
the Debtor on such date a corresponding amount. If and to the extent any
applicable Lender shall not have made its full amount available to Agent in
immediately available funds and Agent in such circumstances has made available
to the Debtor such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest thereon
at the Defaulting Lender Rate for each day during such period. A written notice
submitted by Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error. If such amount is so made
available, such payment to Agent shall constitute such Lender’s Pro Rata Share
of the Loan on the date of Borrowing for all purposes of this Agreement. If such
amount is not made available to Agent on the Business Day following the Funding
Date, Agent will notify the Debtor of such failure to fund and, upon demand by
Agent, the Debtor shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the Loan
comprising such Borrowing.
(D)    Subject to the other conditions set forth in this Section 2(j), each
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to the account
designated by Agent, not later than 11:00 a.m. (New York City time) on the
Funding Date applicable thereto. After Agent’s receipt of such funds, Agent
shall make such funds available to the Debtor on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the account designated by the Debtor; provided, however, that Agent

18

--------------------------------------------------------------------------------




shall not request any Lender to make, and no Lender shall have the obligation to
make, any portion of the applicable Loan if Agent shall have actual knowledge
that one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived in accordance with the terms of this
Agreement.
(E)    Agent shall not be obligated to transfer to a Defaulting Lender any
payments respecting the Loan made by the Debtor to Agent for the Defaulting
Lender’s benefit, and, in the absence of such transfer to the Defaulting Lender,
Agent shall transfer any such payments to each other non-Defaulting Lender
member of the Lender Group based upon their respective Pro Rata Shares (but only
to the extent that such Defaulting Lender’s portion of the Loan was funded by
the other members of the Lender Group). Solely for the purposes of voting or
consenting to matters with respect to this Agreement, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Revolver Commitment shall
be deemed to be zero. This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and the Debtor shall have waived such Defaulting Lender’s
default in writing, or (z) the Defaulting Lender funds its Pro Rata Share of the
applicable portion of the Loan to the Agent and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Revolver Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by the Debtor of its duties and obligations hereunder to Agent
or to the Lenders other than such Defaulting Lender. Any such failure to fund by
any Defaulting Lender shall constitute a material breach by such Defaulting
Lender of this Agreement and shall entitle the Debtor at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Revolver Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations
without any premium or penalty of any kind whatsoever; provided, however, that
any such assumption of the Revolver Commitment of such Defaulting Lender shall
not be deemed to constitute a waiver of any of the Lender Group’s or the
Debtor’s rights or remedies against any such Defaulting Lender arising out of or
in relation to such failure to fund.

19

--------------------------------------------------------------------------------




(ii)    Continuation and Conversion. Three (3) Business Days prior to the
conclusion of any Interest Period with respect to any portion of the Loans, the
Debtor shall provide written notice to the Agent of its election as to the
Interest Period which will be applicable to such portion following such date;
provided that (x) if a Default or Event of Default shall have occurred and be
continuing at such time, the Debtor shall only be permitted to select an
Interest Period of one month, unless otherwise agreed to by the Agent, (y) if
the Debtor shall fail to make such election with respect to any such portion of
the Loans, an Interest Period of one month shall automatically be deemed to have
been selected thereby and (z) after making any such election, there shall be no
more than five (5) separate Interest Periods in effect with respect to all Loans
outstanding at such time.
(iii)    Notation. Agent shall record on its books the principal amount of each
of the Loans owing to each Lender, and the interests therein of each Lender,
from time to time and such records shall, absent manifest error, gross
negligence or willful misconduct on the part of Agent, conclusively be presumed
to be correct and accurate.
(iv)    Lenders’ Failure to Perform. All Loans shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares and subject to
this Section 2. It is understood that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any portion of any
Loan (or other extensions of credit) hereunder, nor shall any Revolver
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
(k)    Additional Provisions; Fees.
(i)    Change of Law. Notwithstanding any other provisions of this Agreement or
the Notes, if at any time any Lender shall determine that any change in
applicable laws, treaties or regulations or in the interpretation thereof makes
it unlawful for such Lender to create or continue to maintain any Loan, it shall
promptly so notify the Debtor and the obligation of such Lender to create,
continue or maintain any such Loan under this Agreement shall be suspended until
it is no longer unlawful for such Lender to create, continue or maintain such
Loan. The Debtor, on demand, shall, if the continued maintenance of any such
Loan is unlawful, thereupon prepay the outstanding principal amount of the
affected Loan, together with all interest accrued thereon and all other amounts
payable to such Lender with respect thereto under this Agreement.
(ii)    Inability to Ascertain Adjusted LIBOR. In the event that on the date for
determining LIBOR in respect of any Interest Period for any Loan, the Agent
shall have determined (which determination shall be presumed to be correct until
the contrary shall have been established) that by reason of circumstances
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining LIBOR for the relevant Interest Period, the Agent shall promptly
give to the Debtor telephonic notice (confirmed as soon as practicable in
writing) of the nature and effect of such circumstances. After receipt of such
notice, such Loan shall be converted into a Base Rate Loan and during the
continuance

20

--------------------------------------------------------------------------------




of such circumstance, shall be maintained as a Base Rate Loan; provided that
nothing in this Section shall affect the interest rate then in effect at the
time of receipt by the Debtor of such notice until the expiration of the
applicable Interest Period for such Loan in effect at such time.
(iii)    Taxes and Increased Costs. With respect to any Loan, if any Lender
shall determine that any change in any applicable law, treaty, regulation or
guideline (including, without limitation, Regulation D of the Board of Governors
of the Federal Reserve System) or any new law, treaty, regulation,
interpretation or guideline, or any interpretation of any of the foregoing by
any governmental authority charged with the administration thereof or any
central bank or other fiscal, monetary or other authority having jurisdiction
over such Lender or its lending branch or the Loans contemplated by this
Agreement (whether or not having the force of law), shall:
(A)    impose, increase, or deem applicable (x) any reserve, special deposit or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, such
Lender, or (y) any tax on the capital of or reserves held by such Lender, which
is not in any instance already accounted for in computing the interest rate
applicable to such Loan;
(B)    subject such Lender, any Loan or any Note to the extent it evidences such
Loan to any tax (including, without limitation, any United States interest
equalization tax or similar tax however named applicable to the acquisition or
holding of debt obligations and any interest or penalties with respect thereto),
duty, charge, stamp tax, fee, deduction or withholding in respect of this
Agreement, any Loan or any Note to the extent it evidences such Loan, except
such taxes as may be measured by the overall net income or gross receipts of
such Lender or its lending branches and imposed by the jurisdiction, or any
political subdivision or taxing authority thereof, in which the Lender’s
principal executive office or its lending branch is located;
(C)    change the basis of taxation of payments of principal and interest due
from the Debtor to such Lender hereunder or under the Notes to the extent it
evidences any Loan (other than by a change in taxation of the overall net income
or gross receipts of such Lender); or
(D)    impose on such Lender any penalty with respect to the foregoing or any
other condition regarding this Agreement, any Loan, or its disbursement, or the
Notes;
and such Lender shall determine that the result of any of the foregoing is to
increase the cost (whether by incurring a cost or adding to a cost) to such
Lender of creating or maintaining any Loan hereunder or to reduce the amount of
principal or interest received or receivable by such Lender (without benefit of,
or credit for, any prorations, exemption, credits or other offsets available
under any such laws, treaties, regulations, guidelines or interpretations
thereof), then the Debtor shall pay to such

21

--------------------------------------------------------------------------------




Lender from time to time as specified by such Lender such additional amounts as
such Lender shall reasonably determine are sufficient to compensate and
indemnify it for such increased cost or reduced amount (the “Increased Cost
Amount”), provided the procedure set forth below is complied with by such Lender
and the Debtor chooses not to prepay or convert the Loan in the manner set forth
below. If such Lender makes such a claim for compensation, it shall give to the
Debtor a prompt written notice of such claim immediately upon becoming aware of
any such increased cost or reduced amount (in each case, an “Increased Cost
Notice”) accompanied by a certificate setting forth the computation of the
increased cost or reduced amount as a result of any event mentioned herein in
reasonable detail and such certificate shall be conclusive if reasonably
determined. Upon the receipt of an Increased Cost Notice, the Debtor may, within
five (5) Business Days after such receipt, prepay in full the Loans of Lenders
delivering Increased Cost Notices, without having to comply with the notice
requirements of Section 2(e) hereof, together with all interest accrued on the
amount prepaid to the date of payment and any Increased Cost Amount specified in
such Increased Cost Notice, without paying or being obligated to pay (A) any
Breakage Amount in respect thereof, and (B) any of the Increased Cost Amount
that may accrue after the date of such prepayment (provided, that, for the
avoidance of doubt, any future Loan bearing interest at the Interest Rate will
be subject to such Increased Cost Notice, unless and until withdrawn by such
Lender). Upon any such prepayment, the Debtor may request that the Collateral be
released in accordance with the terms of Section 19(e) hereof.
Notwithstanding anything in clauses (i) and (iii) above to the contrary, (A) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in applicable law with respect to such clauses (i) and (iii),
regardless of the date enacted, adopted or issued.
(iv)    Funding Indemnity. In the event a Lender shall incur any loss, cost or
expense (including, without limitation, any loss (including loss of profit),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired or contracted to be acquired by such Lender to
fund or maintain any Loan or the relending or reinvesting of such deposits or
other funds or amounts paid or prepaid to such Lender) as a result of:
(A)    any payment of a Loan on a date other than the last day of the then
applicable Interest Period for any reason, whether before or after default, and
whether or not such payment is required by any provision of this Agreement; or
(B)    any failure by the Debtor to create, borrow, continue or effect by
conversion a Loan on the date specified in a notice given pursuant to this
Agreement;

22

--------------------------------------------------------------------------------




then upon the demand of such Lender, the Debtor shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense (the
“Breakage Amount”). If such Lender requests such a reimbursement, it shall
provide to the Debtor a certificate setting forth the computation of the loss,
cost or expense giving rise to the request for reimbursement in reasonable
detail and such certificate shall be conclusive if reasonably determined.
(v)    Lending Branch. Each Lender may, at its option, elect to make, fund or
maintain the Loans hereunder at such of its branches or offices as such Lender
may from time to time elect.
(vi)    Discretion of Each Lender as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of the respective Note in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder (including, without limitation,
determinations under Sections 2(j) and 2(k)(iii) and 2(k)(iv)) shall be made as
if such Lender had actually funded and maintained each Loan during each Interest
Period applicable thereto through the purchase of deposits in the relevant
market in the amount of such Loan, having a maturity corresponding to such
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.
(vii)    Commitment Fee. The Debtor shall pay to each Lender a fee in an amount
equal to the percentage per annum set forth in the grid below under the heading
“Commitment Fee” of such Lender’s unused Revolver Commitment based on the
percentage of the aggregate unused Revolver Commitments as at each date of
determination in accordance with the grid below:
Utilization Percentage
Commitment
Fee
Less than 50%
0.25%
Greater than or equal to 50%
0.20%



Such fee shall be payable to Agent, for the account of each such Lender
(including Agent, in its capacity as a Lender), quarterly in arrears on the last
Business Day of each March, June, September and December and on the applicable
Maturity Date, commencing on such first quarterly payment date to occur after
the date hereof.
(viii)    [Reserved].
(ix)    Increased Commitments.
(A)    From time to time (but not more than two (2) times in a fiscal year), the
Debtor may, upon at least 15 Business Days’ prior notice to the Agent (which
shall promptly provide a copy of such notice to the Lenders), propose

23

--------------------------------------------------------------------------------




to increase the amount of the Revolver Commitments, in minimum increments of
$25,000,000, (the amount of any such increase, the “Increased Commitments”); it
being understood that in no event shall the aggregate increase in the Revolver
Commitments hereunder exceed $100,000,000 at any time. Each Lender at such time
shall have the right (but not the obligation), for a period of 15 days following
receipt of such notice, to elect by notice to the Debtor and the Agent to
increase its Revolver Commitment. Any Lender not responding within 15 days of
receipt of such notice shall be deemed to have declined to increase its Revolver
Commitment.
(B)    If Increased Commitments by Lenders pursuant to subsection (A) of this
part (ix) do not equal or exceed the requested Increased Commitments, the Debtor
may, within ten (10) days of the Lenders’ response, designate one or more
lenders that are not party to this Agreement (an “Additional Lender”), to become
a party to this Agreement with a Revolver Commitment of not less than
$5,000,000. The sum of the increases in the Revolver Commitments of the existing
Lenders pursuant to this part (ix) plus the Revolver Commitments of the
Additional Lenders shall not in the aggregate exceed the Increased Commitments.
(C)    Any increase in the Revolver Commitments pursuant to this part (ix) shall
be subject to satisfaction of the following conditions:
a.    before and after giving effect to such increase, all representations and
warranties contained in Section 10 shall be true;
b.    at the time of such increase, no Default or Event of Default shall have
occurred and be continuing or would result from such increase; and
c.    after giving effect to such increase, the aggregate amount of all Revolver
Commitments hereunder shall not exceed $300,000,000.
(D)    An increase in the aggregate amount of the Revolver Commitments pursuant
to this part (ix) shall become effective upon the receipt by the Agent of (i) an
agreement in form and substance satisfactory to the Agent signed by the Debtor,
by each Additional Lender and by each other Lender whose Commitment is to be
increased, setting forth the new Revolver Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, (ii) such
evidence of appropriate corporate authorization on the part of the Debtor with
respect to the Increased Commitments and such opinions of counsel for the Debtor
with respect to the Increased Commitments as the Agent may reasonably request,
which may include documents consistent with those delivered on the Closing Date
as to the corporate power and authority of the Debtor to borrow hereunder and
(iii)

24

--------------------------------------------------------------------------------




such evidence of the satisfaction of the conditions set forth in subpart (ix)(D)
above as the Agent may reasonably request.
SECTION 3.    CONDITIONS PRECEDENT.
(a)    Conditions Precedent to this Agreement. Prior to this Agreement becoming
effective, the following conditions precedent shall have been satisfied in a
manner satisfactory in form and substance to the Agent and each Lender (for
avoidance of doubt, execution of this Agreement by the Agent and each Lender
shall evidence satisfaction of the following conditions):
(i)    the Agent shall have received this Agreement, duly executed and delivered
by the parties thereto;
(ii)    the Agent shall have received certified copies of the resolutions of the
governing body of the Debtor approving this Agreement, and each of the other
instruments and documents executed by the Debtor and delivered to the Agent
pursuant to this Agreement, which copies shall have been certified by an
authorized officer of the Debtor as of the date of this Agreement;
(iii)    each Lender shall have received a Note in an amount equal to its
respective Revolver Commitment, which Note shall have been duly executed and
delivered by the Debtor;
(iv)    the Agent shall have received a certificate of an authorized officer of
the Debtor dated as of the date of this Agreement, certifying, the names and
true signatures of the officers of the Debtor authorized to sign each document
to which it is signatory and which is to be delivered by it hereunder and
attaching true, correct and complete copies of the formation document and
operating agreement of the Debtor and the Collateral Agency Agreement;
(v)    the Agent shall have received a favorable Opinion of in-house counsel to
the Debtor and its affiliates;
(vi)    all representations and warranties of the Debtor contained in this
Agreement or otherwise made in writing by or on behalf of the Debtor in
connection with the transactions contemplated hereby shall be true and correct
when made (as of the time the conditions set forth in this Section 3(a) are
satisfied);
(vii)    there shall have been no Material Adverse Change;
(viii)    the Controlled Account shall have been established by the Debtor; and
(ix)    the Agent and the Lenders shall have received from the Debtor the
documentation and other information requested by the Agent in order to comply
with requirements of the PATRIOT Act, applicable “know your customer” and
anti-money laundering rules and regulations.

25

--------------------------------------------------------------------------------




(b)    Conditions Precedent to Initial Loan. Prior to the making by the Lenders
of the initial Loan pursuant to this Agreement, the following conditions
precedent shall have been satisfied in a manner satisfactory in form and
substance to the Agent and each Lender:
(i)    a memorandum of this Agreement duly executed and notarized by the Debtor
and the Agent shall have been duly filed with the Surface Transportation Board
and the Office of the Registrar General of Canada;
(ii)    the Agent shall have received a favorable Opinion of each of in-house
counsel to the Debtor and its affiliates, of Alvord & Alvord, special Surface
Transportation Board counsel to the Debtor, and of Aird & Berlis, special
Canadian counsel to the Debtor;
(iii)    there shall have been no Material Adverse Change;
(iv)    the Debtor shall have paid or made the arrangements acceptable to the
Agent to (A) reimburse the Agent for all out-of-pocket expenses incurred by the
Agent in preparing and negotiating this Agreement and in carrying out the
transactions contemplated hereby, including (without limitation) all reasonable
attorneys’ fees and expenses, (B) pay all recording and filing fees required in
connection with this Agreement and the transactions contemplated hereby and (C)
pay all amounts then due and owed, under Section 14, incurred in connection with
the transactions evidenced by this Agreement;
(v)    all representations and warranties of the Debtor contained in this
Agreement or otherwise made in writing by or on behalf of the Debtor in
connection with the transactions contemplated hereby shall be true and correct
in all material respects when made and as of the time of the making of such Loan
with the same effect as though such representations and warranties had been made
on and as of the time of the making of such Loan, and except to the extent that
any such representation or warranty is made as of a specific date, in which case
such representation or warranty shall have been true and correct in all material
respects as of such date;
(vi)    the Debtor shall have performed all agreements and complied with all
conditions contained herein required to be performed or complied with by it
prior to or at the making of such Loan, and at the time of the making of such
Loan (and after giving effect to the Loan and the application of the proceeds of
such Loan) no Event of Default or Default shall have occurred and be continuing
under this Agreement;
(vii)    the Debtor shall have delivered to the Agent an Officers’ Certificate,
dated as of the date of the making of such Loan, substantially in the form of
the document attached hereto as Exhibit D;
(viii)    the Agent shall have received evidence satisfactory thereto that the
insurance required to be maintained pursuant to Section 9(a) is in full force
and effect with respect to the Equipment being subjected to the lien of this
Agreement on such date;

26

--------------------------------------------------------------------------------




(ix)    the Debtor shall have executed and delivered to the Agent an Assignment
Notice, substantially in the form of the document attached hereto as Exhibit C.
The Agent agrees that it shall hold the originally executed Assignment Notice in
escrow for so long as no Event of Default shall have occurred and be continuing;
(x)    the Debtor shall have joined the Collateral Agency Agreement, as a
“Manager” and “Pledgor” thereunder and shall have identified Agent as a
“Financing Party” (as defined therein) to the Collateral Agent pursuant to the
procedure set forth therein;
(xi)    the Debtor shall have executed letter agreements in respect of fees in
form and substance satisfactory to Agent (for avoidance of doubt, execution of
that certain engagement letter, dated October 23, 2015, between the Agent and
the Debtor shall evidence satisfaction of this condition if not superseded or
replaced prior to the Closing);
(xii)    [Reserved];and
(xiii)    the Agent shall have received a satisfactory Appraisal with respect to
all Equipment being added as Collateral on the date of such Loan, or, if
applicable, with respect to Equipment during the Limited Period, the fair market
value of such Equipment reasonably determined by the Debtor and reasonably
acceptable to the Agent.
(c)    Conditions Precedent to Subsequent Loans. Prior to the making by the
Lenders of any subsequent Loans hereunder, the following conditions precedent
shall have been satisfied in a manner satisfactory in form and substance to the
Agent and each Lender:
(i)    a Supplement to this Agreement, substantially in the form of the document
attached hereto as Exhibit B, duly executed and notarized by the Debtor and the
Agent shall have been duly filed with the Surface Transportation Board and the
Office of the Registrar General of Canada;
(ii)    there shall have been no Material Adverse Change;
(iii)    the Debtor shall have paid or made the arrangements acceptable to the
Agent to (A) reimburse the Agent for all out-of-pocket expenses incurred by the
Agent in preparing and negotiating this Agreement and in carrying out the
transactions contemplated hereby, including (without limitation) all reasonable
attorneys’ fees and expenses, and (B) pay all recording and filing fees required
in connection with this Agreement and the transactions contemplated hereby;
(iv)    the Agent shall have received a favorable Opinion of each of in-house
counsel to the Debtor and its affiliates, of Alvord & Alvord, special Surface
Transportation Board counsel to the Debtor, and of Aird & Berlis, special
Canadian counsel to the Debtor; provided, solely with respect to Equipment
constituting Collateral which is located in Canada and acquired after the
Closing Date, the Debtor shall have up to ten (10) days from the acquisition of
such Equipment to deliver an opinion with respect to the perfection actions
described in Section 7.

27

--------------------------------------------------------------------------------




(v)    all representations and warranties of the Debtor contained in this
Agreement or otherwise made in writing by or on behalf of the Debtor in
connection with the transactions contemplated hereby shall be true and correct
in all material respects when made and as of the time of the making of such Loan
with the same effect as though such representations and warranties had been made
on and as of the time of the making of such Loan, and except to the extent that
any such representation or warranty is made as of a specific date, in which case
such representation or warranty shall have been true and correct in all material
respects as of such date;
(vi)    the Debtor shall have performed all agreements and complied with all
conditions contained herein required to be performed or complied with by it
prior to or at the making of such Loan, and at the time of the making of such
Loan (and after giving effect to the Loan and the application of the proceeds of
such Loan) no Event of Default or Default shall have occurred and be continuing
under this Agreement;
(vii)    the Debtor shall have delivered to the Agent an Officers’ Certificate,
dated as of the date of the making of such Loan, substantially in the form of
the document attached hereto as Exhibit D;
(viii)    the Agent shall have received evidence satisfactory thereto that the
insurance required to be maintained pursuant to Section 9 is in full force and
effect with respect to Section 9 is in full force and effect with respect to the
Equipment being subjected to the lien of this Agreement on such date; and
(ix)    the Agent shall have received a satisfactory Appraisal with respect to
all Equipment being added as Collateral on the date of such Loan, or, if
applicable, with respect to Equipment during the Limited Period, the fair market
value of such Equipment reasonably determined by the Debtor and reasonably
acceptable to the Agent.
SECTION 4.    SECURITY INTEREST.
To secure the prompt and due payment, performance and observance of all
indebtedness, obligations, liabilities and agreements of any kind of the Debtor
to the Agent and the Lenders, now existing or hereafter arising, absolute or
contingent, due or not, contractual or tortious, liquidated or unliquidated,
arising under the Notes or this Agreement (all of the foregoing being herein
referred to as the “Obligations”), the Debtor hereby mortgages, pledges, sets
over, hypothecates, assigns and grants to the Agent, its successors and
permitted assigns, on behalf of the Lenders, a perfected first priority lien
(subject to Permitted Liens) upon and security interest in: (a) the Equipment
together with all rents, issues, income, profits and avails therefrom and the
proceeds thereof; (b) all right, title and interest of the Debtor in and to each
and every Lease (but only to the extent relating to the Equipment), and all
payments due and to become due under any such Lease but only to the extent
relating to the Equipment (the “Lease Proceeds”), whether as contractual
obligations, damages or otherwise to the extent such payments are derived from
the Equipment; (c) all right, title and interest of the Debtor in and to the
Controlled Account and all funds in the Controlled Account or such other account
receiving Collections from Equipment or leases of Equipment on deposit with the
Collateral Agent or another mutually acceptable bank; (d) railcar markings (to
the

28

--------------------------------------------------------------------------------




extent related to the Equipment), railroad mileage credits and other
intangibles; (e) all loss insurance and proceeds relating to loss or
condemnation of a railcar, including, settlement value proceeds determined in
accordance with Rule 107 published in the most recent version of the Field
Manual of the A.A.R. Interchange Rules (or a successor publication); (f) upon
the Debtor making the Election, the Management Agreement, or upon the Other
Manager Approval, the Other Management Agreement; and (g) all products and
proceeds of any of the foregoing, in whatever form, including (without
limitation) any claims against third parties for loss or damage to or
destruction of any or all of the foregoing and cash, negotiable instruments and
other instruments for the payment of money, chattel paper, security agreements
or other documents (all of the foregoing are hereinafter referred to as
“Collateral”). The Agent shall be entitled to collect and receive the Lease
Proceeds only upon the occurrence of and during the continuance of an Event of
Default.
SECTION 5.    DEBTOR’S TITLE; LIENS AND ENCUMBRANCES.
The Debtor represents and warrants that, except for liens, security interests
and encumbrances (if any) referred to on Schedule B annexed hereto and made a
part hereof, the Debtor is, or to the extent that this Agreement states that the
Collateral is to be acquired after the date hereof, will be, the owner of the
Collateral, having good and marketable title thereto, free from any and all
liens, security interests, encumbrances and claims, except for Permitted Liens.
The Debtor will not create or assume or permit to exist any such lien, security
interest, encumbrances or claim on or against the Collateral except as created
or permitted by this Agreement, and the Debtor will promptly notify the Agent of
any such other claim, lien, security interest or other encumbrance made or
asserted against the Collateral and will defend the Collateral against any such
claim, lien, security interest or other encumbrance.
SECTION 6.    LOCATION OF RECORDS.
The Debtor represents and warrants that its chief place of business and the
offices where its books and records are kept are located at the addresses set
forth on Schedule C annexed hereto, and covenants that the Debtor will promptly
notify the Agent in advance of any change in the foregoing representation.
SECTION 7.    PERFECTION OF SECURITY INTEREST.
The Debtor will join with the Agent at any time and from time to time in
executing one or more registrations, recordations, filings or notices necessary
or appropriate under applicable law in form satisfactory to the Agent and will
pay all filing or recording costs with respect thereto, and all costs of filing
or recording this Agreement, or any supplement hereto or any other instrument,
agreement or document executed and delivered pursuant hereto or to any of the
agreements or instruments evidencing any of the Obligations (including, without
limitation, the cost of all Federal, state or local mortgage, documentary,
stamp, excise or other taxes), in each case, in all public offices where filing,
recording or depositing is deemed by the Agent to be necessary to perfect or
otherwise protect the liens and security interests created hereunder, upon the
Agent’s request (including, without limitation, the Surface Transportation Board
and the Registrar General of Canada); provided, solely with respect to Equipment
constituting Collateral which is located in Canada and acquired after the
Closing Date, the Debtor shall ten (10) days from the date of the acquisition of
such

29

--------------------------------------------------------------------------------




Equipment to perform its obligations under this Section 7. The Debtor hereby
authorizes the Agent to file any Uniform Commercial Code financing statements or
continuations or amendments thereto without the signature of the Debtor which
the Agent may deem necessary or desirable, upon the Agent’s request, to perfect
or otherwise protect the liens and security interests created hereunder and to
obtain the benefits of this Agreement.
SECTION 8.    GENERAL COVENANTS.
Until full and final payment and the performance of all of the Obligations and
the termination of all Commitments hereunder, the Debtor covenants and agrees as
follows:
(a)    Information. The Debtor shall:
(i)    furnish the Agent from time to time, at the Agent’s request, written
statements and schedules further identifying and describing the Collateral in
such detail as the Agent may reasonably require;
(ii)    advise each Lender promptly, in sufficient detail, upon learning of the
occurrence of any event which could reasonably be expected to result in a
materially adverse effect on the value of the Collateral taken as a whole or on
the Agent’s security interest therein;
(iii)    comply and use its reasonable commercial efforts to cause each of the
Lessees to comply, in all material respects, with all material acts, rules,
regulations and orders of any legislative, administrative or judicial body or
official applicable to the Collateral or any part thereof to the operation of
the Debtor’s business (including all laws of the jurisdictions in which
operations involving the Equipment may extend, the interchange rules of the
Association of American Railroads and all rules of the Surface Transportation
Board) and the Registrar General of Canada; provided, however, that the Debtor
may contest any acts, rules, regulations, orders and directions of such bodies
or officials in any reasonable manner which will not, in the sole opinion of the
Agent, materially adversely affect the Agent’s rights or the priority of its
security interest in the Collateral taken as a whole;
(iv)    cause to be furnished to each Lender as soon as available, and in any
event within sixty (60) days after the end of each quarterly fiscal period in
each fiscal year of the Debtor (and ARL during the Election Period),
consolidated balance sheets of each of the Debtor and its consolidated
Subsidiaries, and, in addition during the Election Period, ARL and its
consolidated Subsidiaries, as of the end of such quarterly fiscal period and the
related consolidated statements of income, members’ equity and cash flows of the
Debtor and its consolidated Subsidiaries, and, in addition during the Election
Period, ARL and its consolidated Subsidiaries, for such quarterly fiscal period
and (except in the case of the first such quarterly fiscal period), for the
portion of the fiscal year ended with the last day of such quarterly fiscal
period, in each case in the form regularly prepared for its operations,
certified by the principal financial officer of the Debtor or of its managing
member (and a corresponding officer of ARL, as applicable), as complete and
correct in all material respects, subject to changes resulting from normal
year-end audit adjustments;

30

--------------------------------------------------------------------------------




(v)    cause to be furnished to each Lender as soon as available, and in any
event within 120 days after the end of each fiscal year of the Debtor (but in no
event later than the earliest date on which the same or similar statements are
furnished to any unaffiliated holder of debt of the Debtor or any of its
Subsidiaries) and ARL during the Election Period, a consolidated balance sheet
of the Debtor and its consolidated Subsidiaries, and, in addition during the
Election Period, ARL and its consolidated Subsidiaries, as of the end of such
fiscal year and the related consolidated statements of income, members’ equity
and cash flows of the Debtor and its consolidated Subsidiaries, and, in addition
during the Election Period, ARL and its consolidated Subsidiaries, for such
fiscal year, setting forth in each case in comparative form the respective
figures as of the end of and for the previous fiscal year, all in reasonable
detail and accompanied by a report thereon of Grant Thornton LLP or other
independent certified public accountants of recognized national standing
selected by the Debtor, and reasonably satisfactory to the Agent, which report
shall not be made in reliance upon the opinion of any other accountant, shall be
made without qualification or modification, shall comply with generally accepted
auditing standards at the time in effect and shall state that such financial
statements present fairly, in all material respects, the consolidated financial
position of the Debtor and its consolidated Subsidiaries, and, in addition
during the Election Period, ARL and its consolidated Subsidiaries, as at the
dates indicated and the results of their operations and cash flows for the
periods indicated and have been prepared in accordance with GAAP applied on a
basis consistent with prior years (except for changes in application in which
such accountants concur and which are noted in such financial statements or
except for the financial statements first time prepared in such manner) and that
the examination of such accountants was conducted in accordance with generally
accepted auditing standards and accordingly included such tests of the
accounting records and such other auditing procedures as were considered
necessary under the circumstances;
(vi)    together with the financial statements of the Debtor delivered pursuant
to Section 8(a)(iv) and (v) hereof, furnish to Agent an Officer’s Certificate
substantially in the form of the document attached hereto as Exhibit D
certifying that the Debtor is in compliance with the covenants set forth in
Sections 8(p) and (q) and providing calculations evidencing such compliance
therewith;
(vii)    promptly upon request therefor (and in any event within ten (10)
Business Days thereafter) provide each Lender copies of the most recent (A)
annual reports (Form 5500 series), including Schedules B thereto, pertaining to
the Title IV Plans, and (B) actuarial valuation reports prepared with respect to
the Title IV Plans; and
(viii)    from time to time, upon the Agent’s or any Lender’s reasonable
request, make available a Responsible Officer or other appropriate
representative of the Debtor to discuss any of the Debtor’s business,
operations, assets, properties, earnings, condition (financial or other) or
reasonable foreseeable prospects of the Debtor or its Subsidiaries.
(b)    Disposal of Collateral. Except as provided herein, the Debtor will not
assign, sell, lease, transfer, or otherwise dispose of or abandon, nor will the
Debtor grant a permission or consent

31

--------------------------------------------------------------------------------




to any of the same to occur with respect to, any Collateral, without prior
written notice to and consent of the Agent, subject to Section 19(e), except for
the lease pursuant to an Eligible Lease from time to time in the ordinary course
of business of such items of the Collateral. The inclusion of “proceeds” of the
Collateral under the security interest granted herein shall not be deemed a
consent by the Agent to any sale or other disposition of any Collateral except
as expressly permitted herein. The Debtor will prepare, execute, acknowledge,
deliver, file, register and record (and will refile, re-register or re-record
whenever required) any and all instruments (including appropriate AAR
interchange agreements with respect to the Equipment and the registration of
each unit of Equipment in The Official Railway Equipment Register) in the
ordinary course of the Debtor’s business for the purpose of protecting the
Debtor’s title in the Equipment.
(c)    Payment of Taxes. The Debtor has made, and will continue to make, payment
or deposit, or otherwise has provided and will provide for the payment, when
due, of all material taxes, assessments or contributions or other public or
private charges which have been or may be levied or assessed against the Debtor
with respect to any Collateral, except to the extent that any such taxes,
assessments or charges are being diligently contested in good faith and the
Debtor has established appropriate reserves therefore on its books as and if
required by GAAP. The Debtor will promptly deliver to the Agent, on demand,
certificates or other evidence satisfactory to the Agent attesting to compliance
with this Section 8(c).
(d)    Right to Inspect. The Agent and each Lender shall, at its respective
expense (which shall not be subject to any reimbursement or indemnity
hereunder), upon reasonable notice to the Debtor, and, if an Event of Default
has occurred and is continuing, at the Debtor’s expense, at all times during
normal business hours have free access to and right of inspection of the
Collateral at its then current location (to the extent that the Debtor is
allowed such rights under any of the Leases applicable thereto) and any records
pertaining thereto (and the right to make extracts from and to receive from the
Debtor true copies of such records and any papers and instruments relating to
any Collateral upon request therefor).
(e)    Payment or Action by Agent or Lender. In its discretion, the Agent or any
Lender may from time to time, provided that no Event of Default shall have
occurred and be continuing, after reasonably advanced written notice to the
Debtor, and, if an Event of Default has occurred and is continuing, at any time
without written notice, for the account of the Debtor, pay any amount or do any
act required of the Debtor hereunder and which the Debtor fails to do or pay as
required hereunder within the time period prescribed hereunder, and any such
payment shall be deemed an advance by the applicable Lender to the Debtor
payable on demand together with interest at the highest rate then payable on any
of the Obligations.
(f)    Marking of Equipment. If marking of one or more units of Equipment is
required by law to properly protect the rights of the Agent in and to the
Equipment, the Debtor will, as soon as practicable after the determination that
such marking is so required, arrange for the marking of each such unit of the
Equipment in the following manner: there shall be plainly, distinctly,
permanently and conspicuously placed and fastened upon each side of each such
unit a metal plate bearing the following words, or such words shall be otherwise
plainly, distinctly, permanently and

32

--------------------------------------------------------------------------------




conspicuously marked on each side of such unit, in either case in letters not
less than one inch in height:
“THIS CAR IS MORTGAGED TO CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AS
AGENT, UNDER A CREDIT AGREEMENT, CHATTEL MORTGAGE AND SECURITY AGREEMENT
RECORDED UNDER SECTION 11303 OF THE INTERSTATE COMMERCE ACT AND UNDER SECTION
105 OF THE CANADA TRANSPORTATION ACT.”
Such plates or marks shall be such as to be readily visible and as to indicate
plainly the Agent’s interest in each unit of the Equipment.
In case, prior to the termination of this Agreement, any of such plates or marks
shall at any time be removed, defaced or destroyed, the Debtor shall forthwith
cause the same to be restored or replaced. The Debtor shall not change, or
permit to be changed, the identifying numbers (as set forth on Schedule A hereto
(or in any supplement hereto) of any of the Equipment at any time covered hereby
or any numbers which may have been substituted as herein provided) except in
accordance with a statement of new numbers to be substituted therefor which
previously shall have been filed with the Agent by the Debtor and also filed and
recorded in like manner as this Agreement.
The Equipment shall be lettered “SHQX”, “AMFX” or in some other appropriate
manner for convenience of identification of the ownership by the Debtor thereof
(the “Markings”), and may also be lettered in such manner as may be appropriate
for convenience of identification of the leasehold interests therein of any of
the Lessees under any of the Leases and the Debtor shall not change any Markings
without prior notice to the Agent and the filing of any required instruments
with the Surface Transportation Board and the Register General of Canada in
order to maintain the perfection of Agent’s security interest in the Collateral;
provided, however, that the Debtor, during the continuance of this Agreement,
will not allow the name of any person to be placed on any of the Equipment as a
designation which might be interpreted as a claim of ownership thereof by any
person other than the Debtor, or as an indication of any lien or other
encumbrance thereon (except the interests of the Lessees as aforesaid) other
than the lien of this Agreement in favor of the Agent.
(g)    Maintenance of Equipment; Mandatory Alterations; Records and Information.
The Debtor agrees that it will (i) maintain and keep, or cause to be maintained
and kept, all the Equipment in good operating order and proper repair and in
accordance with all applicable rules and regulations of any applicable
Governmental Authority and (ii) make or cause to be made all alterations,
replacements and modifications of any of the Equipment (including installation
of additional components) required by law, rule or regulation applicable
thereto, in each case, using a level of care and diligence consistent with
generally accepted industry standards.
(h)    Sale of Notes. The Debtor agrees that no offer to sell, or to buy the
Notes, or any solicitation thereof will be made to or with any person so as to
bring the issuance or sale thereof within the provisions of Section 5 of the
Securities Act of 1933, as amended.

33

--------------------------------------------------------------------------------




(i)    Officer’s Certificate. The Debtor shall furnish to the Agent, whenever
required by the Agent following the occurrence and during the continuance of an
Event of Default, an Officer’s Certificate stating, as to each of the Leases
then in effect, the name and address of the Lessee thereunder, the identifying
number of each unit of the Equipment subject thereto, and the expiration date
thereof, and also stating the identifying number of each unit of the Equipment
not then subject to any of the Leases.
(j)    Liens. Except for Permitted Liens, the Debtor will not sell, assign,
lease, transfer or otherwise dispose of, or subject to, or permit to become
subject to, any mortgage, lien, pledge, charge, security interest or other
encumbrance (other than the lien of this Agreement or a lien permitted by this
Agreement and other than the leasehold interests of the Lessees under the Leases
as herein below in this Section 8(j) provided) the Equipment or any part
thereof, without the written consent of the Agent, which consent shall not be
unreasonably withheld.
(k)    Compliance with Leases. The Debtor will use commercially reasonable
efforts to perform and observe all of the warranties, duties and obligations, if
any, required of it under each Lease and nothing contained herein or in any
other document nor any action taken shall be deemed to relieve the Debtor from,
or cause the Agent or any Lender to assume, or be liable for, the performance or
observance of any of such warranties, duties or obligations. Debtor shall use
commercially reasonable efforts to enforce restrictions in any Lease with
respect to operation of the Equipment outside of the United States and Canada.
(l)    Modifications of Leases. The Debtor shall not waive, modify or amend any
provision of any Lease if the effect of such waiver, modification or amendment
is to reduce or postpone the payment of rent under such Lease, or make any
payment of rent on behalf of any Lessee without the prior written consent of the
Required Lenders. Debtor shall provide the Agent with a copy of any such waiver,
modification or amendment of any Lease, within seven (7) Business Days of such
waiver, modification or amendment being entered into by the Debtor and the
applicable Lessee.
(m)    Originals of Leases. The Debtor shall keep the original of each Lease at
the offices of the Collateral Agent under the Collateral Agency Agreement and
shall cause such Lease to be attached with a notation with the following or
substantially similar language:
“The rights and interests of the lessor under this Lease and all amendments and
riders hereto relating to certain railcars listed herein, and in such railcars,
have been assigned to one or more financial institutions or banks listed on the
page or pages attached at the end of this Lease and are subject to a first
priority perfected security interest in favor of such financial institutions or
banks. To the extent that this Lease constitutes chattel paper, no security
interest in this Lease may be created or perfected through the transfer or
possession of this counterpart.”
In the event of any default or event of default (or other term of similar
import) under, or termination of, the Collateral Agency Agreement, the Debtor
shall remove the Leases from the custody of the Collateral Agent under the
Collateral Agency Agreement and retain such leases at

34

--------------------------------------------------------------------------------




the Debtor’s address set forth on Schedule C. Upon the occurrence and during the
continuation of an Event of Default, the Debtor shall (i) deliver to the Agent
each original Lease in its possession and (ii) cooperate with the Agent in
obtaining each original Lease held by the agent pursuant to the Collateral
Agency Agreement.
(n)    Default under Leases. At any time when a default has occurred and is
continuing under any Eligible Lease such that the requirements in clauses (f),
(g) and (h) of the definition of “Eligible Lease” in this Agreement are not
satisfied, such Eligible Lease shall no longer constitute an Eligible Lease
(such lease, an “Excluded Lease”) and the railcars subject to such Excluded
Lease shall not constitute Eligible Equipment (such railcars, “Excluded
Equipment”). Debtor shall, within thirty (30) days of such default or event of
default, either (i) prepay the Loans pursuant to Section 2(f)(i)(A) of this
Agreement, or (ii) replace the Excluded Equipment with Eligible Equipment
pursuant to Section 2(f)(i)(B) of this Agreement, or (iii) subject such Excluded
Equipment to a new Eligible Lease (whereupon such Excluded Equipment shall be
deemed to be Eligible Equipment).
(o)    Servicer; Management Agreement. The parties acknowledge that the
Management Agreement may remain in place, and that the Debtor is the Servicer
and while remaining as Servicer may continue using ARL and/or any other
third-parties to assist it in complying with its Obligations hereunder provided,
however, that if the Debtor engages a third-party (other than ARL or Affiliates
of the Debtor or ARL) to perform the railcar management services for it similar
in scope to those services performed, or caused to be performed, by the Debtor
under this Agreement pursuant to Sections 8(f), (g), (k) and (l), considered
collectively, (For the avoidance of doubt, approval of Required Lenders is not
required for the Debtor to outsource such services referenced in Sections 8(f),
(g), (k) and (l), provided one single Person or related Persons that are
Affiliates of each other and are not Affiliates of the Debtor do not perform all
or substantially all of such services referenced in Sections 8(f), (g), (k) and
(l) and so long as the Debtor retains contractual oversight and control of such
services reasonably expected from a fleet owner in the leasing industry, it is
being further understood that such oversight and control maybe significantly
decreased in net leasing of the equipment when a responsibility for servicing
the equipment is shifted to such net lessees under the applicable leases.) or by
ARL under the Management Agreement as of the Closing Date, such engagement and
the related agreement (the “Other Management Agreement”) shall be subject to the
prior written approval of the Required Lenders (the “Other Manager Approval”),
which approval will not be unreasonably withheld or conditioned upon any payment
of any additional fees to the Agent and/or the Lenders (other than a
reimbursement of reasonable fees and expenses of a single legal counsel
assisting the Agent with the Other Manager Approval).
(p)    Minimum Utilization. At all times, the Debtor shall maintain a Minimum
Utilization Ratio of at least 85%.
(q)    Minimum Tangible Net Worth. At all times, the Debtor shall maintain (i) a
tangible net worth of at least $100,000,000 on a consolidated basis calculated
in accordance with GAAP; provided that as long as the Management Agreement is in
place, the Debtor may at any time elect upon at least ten (10) Business Days’
advance written notice to the Agent, to have this Minimum Tangible Net Worth
covenant apply to ARL (in lieu of Debtor) and, upon and after such election (the
“Election”), the Debtor shall cause ARL to (i) maintain a tangible net worth of
at least

35

--------------------------------------------------------------------------------




$65,000,000 at all times on a consolidated basis calculated in accordance with
GAAP and (ii) not enter into any transaction or merger or consolidation, change
its form or organization, transfer its properties and assets substantially as an
entirety to any other Person other than an Icahn Entity or cease to be
controlled by an Icahn Entity. Except as expressly provided in this paragraph,
upon such election, all other covenants will remain with Debtor.
(r)    Use in Mexico. The Debtor agrees that Equipment with no more than 5% of
the Equipment Value of all Eligible Equipment shall be leased to Lessees
organized under the laws of Mexico at any given time during the term of this
Agreement; provided, however, that the Debtor may add railcars on lease in order
to cure any breach of the foregoing.
(s)    Payment of Lease Rentals. The Debtor shall cause any and all lease rental
payments due on or after January 1, 2016 to the Debtor pursuant to any Eligible
Lease to be paid to the Controlled Account.
(t)    Appraisals. The Debtor shall arrange for an Appraisal (at its cost and
expense) and deliver to the Agent such Appraisal of (x) all Equipment (except
Equipment in the Limited Period) on each anniversary of the Closing Date
conducted not more than thirty (30) days’ prior to the delivery thereof and (y)
any Equipment then subject to the lien of this Agreement (and as to which no
Appraisal has previously been provided) in the event any Equipment is added as
Collateral pursuant to clause (i) of Section 2(d) or clause (B) of Section
2(f)(i) or is added and is in the applicable Limited Period. Any such Appraisal
provided pursuant to clause (y) shall be provided within thirty (30) days of
such Equipment becoming subject to the lien of this Agreement or with respect to
Equipment in the Limited Period that was not added pursuant to clause (i) of
Section 2(d) or clause (B) of Section 2(f)(i) then prior to the end of the
applicable Limited Period.
(u)    Fundamental Changes. The Debtor shall not enter into any transaction of
merger or consolidation, change its form of organization, transfer its
properties and assets substantially as an entirety to any other Person other
than an entity owned or controlled by an Icahn Entity unless: (A) it is the
surviving entity, or the surviving entity to whom substantially all of the
properties and assets are transferred shall expressly assume its obligations
under this Agreement and the Notes, (B) after giving effect to such transaction,
the surviving entity has tangible net worth (calculated in accordance with GAAP)
of at least $100,000,000 and (C) immediately before and immediately after giving
effect to such transaction, no Default or Event of Default shall have occurred
and be continuing.
(v)    Collateral Agency Agreement. The Debtor shall not permit the Collateral
Agency Agreement to be amended in any manner which would adversely affect the
Agent’s rights thereunder or in any of the Collateral.
(w)    Anti-Corruption Laws.
(i)    The Debtor shall, and shall cause each Subsidiary to conduct its
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions, and maintain policies and procedures designed to promote
and achieve compliance with such laws.

36

--------------------------------------------------------------------------------




(ii)    The Debtor shall not, nor shall it permit any Subsidiary to, directly or
indirectly, use the proceeds of any credit extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.
(x)    Compliance with Anti-Money Laundering and Sanctions Laws
(i)    Debtor shall comply at all times with all applicable requirements of all
Anti-Money Laundering Laws.
(ii)    Debtor shall provide Lenders any information regarding Debtor, its
Affiliates, and its Subsidiaries necessary for Lenders to comply with all
Anti-Money Laundering Laws.
(iii)     Debtor shall not engage, directly or indirectly, in any dealings or
transactions in violation of any Sanctions.
(iv)    Debtor shall not, and shall cause its Subsidiaries not to, conduct
business with or engage in any transaction in violation of any Sanctions with
any person or entity named in the Sanctions List or any person or entity
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
Sanctions List.
(v)    If Agent obtains actual knowledge or receives any written notice that
Debtor, any Subsidiary, or any person or entity holding a controlling interest
in Debtor (whether directly or indirectly) is named on the Sanctions List, upon
receipt of written notice from Agent of such violation, Debtor shall comply, and
shall cause its Subsidiaries to comply, with all applicable laws with respect to
such violation (regardless of whether the party included on the Sanctions List
is located within the jurisdiction of the United States of America), and Debtor
hereby authorizes and consents to the Agent’s taking any and all steps it deems
reasonably necessary, to comply with all applicable laws with respect to any
such violation, including the requirements of applicable laws, including all
Sanctions laws (including the “freezing” and/or “blocking” of assets and
reporting such action to OFAC or other applicable agency).
(vi)    The Debtor will not, and will not permit its Subsidiaries to, use funds
or assets obtained directly or indirectly from transactions with or otherwise
relating to (i) any Person on a Sanctions List in any manner which would result
in a Sanctions Violation; or (ii) any Sanctioned Country in any manner that
would result in a Sanctions Violation, to pay or repay any amount owing to the
Lenders under this Agreement.
(vii)    Upon the Agent’s request from time to time, Debtor shall deliver a
certification confirming its compliance with the covenants set forth in this
Section.



37

--------------------------------------------------------------------------------




(vii)    The Debtor will from time to time submit any documentation on request,
if such documentation is required by any of the Lenders to comply with their
Anti Money Laundering / legal identification and other “know your customer”
requirements.


SECTION 9.    INSURANCE.
(a)    Property and Liability Coverage. The Debtor shall maintain, or cause to
be maintained at its own expense, with responsible insurance companies
acceptable to the Agent, property, liability and other insurance, on such of its
properties (including, without limitation, the Equipment), in such amounts,
against such risks and in such form as is customarily maintained by similar
businesses, and, in any event, with respect to liability insurance, in an amount
not less than $100 million, which insurance shall at all times include coverage
for all liabilities covered under, and shall not include, any exclusions other
than those set forth in the Debtor’s policies of insurance as in effect on the
date hereof. The Agent hereby agrees and acknowledges that the companies
currently insuring the Debtor’s properties are acceptable to the Agent and that
the insurance coverage currently maintained by the Debtor or any substantially
similar coverage is acceptable to the Agent. For purposes of this Section 9,
liability insurance may include a program of self-insurance retention for up to
Five Million Dollars ($5,000,000) of liability exposures per each occurrence.
(b)    Policy Provisions. The Debtor shall cause all policies of insurance
carried in accordance with this Section 9 to name the Agent and the Lenders as
additional insureds and, with respect to policies covering the Equipment, name
the Agent as loss payee. Such policies shall provide with respect to each
additional insured that (i) none of its interests in such policies shall be
invalidated by any act or omission or breach of warranty or declaration or
condition contained in such policies by the Debtor or any other insured; (ii) no
cancellation or lapse of coverage for nonpayment of premium or otherwise, and no
substantial change of coverage which adversely affects the interests of any such
additional insured shall be effective as to such additional insured until thirty
(30) days (or ten (10) days for nonpayment of premium) after receipt by such
additional insured of written notice from the insurers of such cancellation,
lapse or change; (iii) the additional insured shall have no liability for
premiums, commissions, calls, assessments or advances with respect to such
policies; (iv) such policies will be primary without any right of contribution
from any other insurance carried by such additional insured; and (v) the
insurers waive any rights of set-off, recoupment, counterclaim, deduction or
subrogation against such additional insured. Each liability policy shall provide
that all the provisions thereof, except the limits of liability, shall operate
in the same manner as if there were a separate policy covering each insured and
provide that the exercise by the insurer of rights of subrogation derived from
rights retained by the debtor will not delay payment of any claim that would
otherwise be payable but for such rights of subrogation. Any all-risk property
policy which shall at any time be in effect with respect to any Equipment shall
name the Agent as loss payee to the extent of its interest as long as this
Agreement shall remain in effect with respect to such Equipment.
(c)    Reports, etc. The Debtor will, so long as the lien of this Agreement
shall not have been discharged, furnish to the Agent on an annual basis a
certificate (in the same form as provided on the Closing Date) prepared by
Debtor’s regularly engaged insurance brokers, not affiliated with

38

--------------------------------------------------------------------------------




the Debtor, evidencing that the insurance then carried and maintained with
respect to the Equipment complies with the terms hereof.
(d)    Secured Party’s Right to Maintain Insurance. Subject to the last sentence
of this Section 9(d), in the event that the Debtor shall fail to maintain
insurance as herein provided, the Agent may at its option (but shall not be
obligated to) provide such insurance and in such event, the Debtor shall, upon
demand, reimburse the Agent for the reasonable cost thereof. No such payment,
performance or compliance shall be deemed to cure any Event of Default or
otherwise relieve the Debtor or its obligations with respect thereto. If at any
time the Agent or any Lender becomes aware of a lapse in insurance coverage, (x)
provided that no Event of Default shall have occurred and be continuing, the
Agent or such Lender shall give the Debtor written notice of such lapse, and, if
the Debtor does not provide insurance required under Section 9 within two (2)
Business Days from its receipt of such notice, the Agent or such Lender may
obtain such insurance at the cost and expense of the Debtor or (y) if an Event
of Default has occurred and is then continuing, the Agent or any Lender may,
without requiring any written notice to the Debtor, obtain insurance required
under Section 9 at the cost and expense of the Debtor.
SECTION 10.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Agent and the Lenders to enter into this Agreement and to
make the Loans as herein provided for, the Debtor makes the following
representations and warranties to the Agent and each Lender as of the date
hereof, which shall survive the execution and delivery of this Agreement and the
Notes:
(a)    Due Organization and Qualification. The Debtor is a corporation duly
organized and validly existing and in good standing under the laws of the State
of North Dakota, and has the organizational power and authority to own or hold
under lease its properties and to transact the business in which it is engaged
or presently proposes to engage. The Debtor is duly qualified as a foreign
corporation and in good standing in all states where its failure to so qualify
would have a Material Adverse Effect.
(b)    Subsidiaries. Each of the Subsidiaries is a duly organized and validly
existing Person and in good standing under the laws of its state of
incorporation or formation, and is duly qualified as a foreign corporation, and
in good standing in all states where its failure to so qualify would have a
Material Adverse Effect.
(c)    Due Authorization. The Debtor has the company power to borrow an amount
equal to up to Two Hundred Million Dollars ($200,000,000) plus the aggregate
amount of all Increased Commitments consummated hereunder and to execute,
deliver and carry out the terms and provisions of this Agreement, the Notes and
all instruments and documents delivered by it pursuant to this Agreement, and
the Debtor has taken or caused to be taken all necessary organizational action
to authorize the execution, delivery and performance of this Agreement, the
borrowings hereunder, the making and delivery of the Notes, and the execution,
delivery and performance of the instruments and documents delivered by it
pursuant to this Agreement. Each of this Agreement, the Notes and all
instruments and documents to be delivered by the Debtor pursuant to this
Agreement have been duly authorized, executed and delivered by the Debtor.

39

--------------------------------------------------------------------------------




(d)    No Default; No Violation. Neither the Debtor nor any Subsidiary is in
default under any indenture, mortgage, deed of trust, agreement or other
instrument to which it is a party or by which it may be bound, except for any
such breach which would not have a Material Adverse Effect. Neither the
execution and delivery of this Agreement, the Notes or any of the instruments
and documents to be delivered pursuant to this Agreement, nor the consummation
of the transactions herein and therein contemplated, nor compliance with the
provisions hereof or thereof will violate any law or regulation, or any order or
decree of any court or governmental or administrative body or agency, or will
conflict with, or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, agreement or other instrument to which the
Debtor or any Subsidiary is a party or by which any of them may be bound, or
result in the creation or imposition of any lien, charge or encumbrance upon any
of the property of the Debtor or any Subsidiary thereunder (except for the
Permitted Liens), or violate any provision of the certificate of formation,
operating agreement or other formation document or operating agreement or
similar document or agreement of the Debtor or any Subsidiary.
(e)    Notes. Assuming due authorization, execution and delivery thereof by each
of the parties thereto other than the Debtor of this Agreement, the Notes and
each of the other instruments and documents executed by the Debtor and delivered
to the Agent pursuant to this Agreement, each such document constitutes the
legal, valid and binding obligations of the Debtor and are enforceable against
the Debtor in accordance with their respective terms (subject, as to
enforceability, to applicable bankruptcy, fraudulent conveyance, insolvency,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally and to generally applicable principles of equity).
(f)    Litigation. Except as disclosed in the Annual Report or Schedule B hereto
or other writing delivered to the Agent, there are no actions, suits or
proceedings pending, or to the knowledge of the Debtor threatened, against or
affecting the Debtor or any Subsidiary before any court, arbitrator or
governmental or administrative body or agency which would result in any Material
Adverse Change. Neither the Debtor nor any Subsidiary is in default in any
material respect under any applicable material statute, rule, order, decree or
regulation of any court, arbitrator or governmental body or agency having
jurisdiction over the Debtor or any Subsidiary.
(g)    Financial Information. The Debtor has caused to be furnished to the Agent
the following: (i) audited financial statements for the fiscal year ended
December 31, 2014 of the Debtor and its consolidated Subsidiaries, and (ii) a
quarterly report for the quarter ended September 30, 2015 of each of the Debtor
and its consolidated Subsidiaries, and unaudited financial statements of the
Debtor and its consolidated Subsidiaries for the same periods which are
regularly prepared for its operations, including balance sheets, statements of
income, and statements of cash flow. All of such financial statements as of the
respective dates thereof fairly present the consolidated financial condition of
each of the Debtor and its consolidated Subsidiaries as at the respective dates
thereof and the consolidated results of its and their operations for the
respective periods covered thereby, all in accordance with GAAP (subject, in the
case of the unaudited statements, to the absence of footnotes and year-end
adjustments). Neither the Debtor nor any of its consolidated Subsidiaries had
any material direct or contingent liabilities as of such dates, which are not
provided for or reflected in such balance sheets or referred to in the notes
thereto.

40

--------------------------------------------------------------------------------




(h)    Taxes. The Debtor has filed all applicable tax returns which are required
to be filed (other than state tax returns the failure of which to file would not
have an adverse effect on the Collateral), and has (except to the extent such
taxes are being diligently contested in good faith by appropriate proceedings
and with respect to which Debtor has established appropriate reserves as
required by GAAP) paid all taxes which have become due pursuant to such returns
or pursuant to any assessment received by them.
(i)    Filings. No action of, or filing with, any governmental or public body or
authority (other than normal reporting requirements or filing of financing
statements under the Uniform Commercial Code or the filing of this Agreement
under the Interstate Commerce Act or the Railway Act of Canada) is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of this Agreement, the Notes, or any of the instruments or
documents to be delivered pursuant to this Agreement or in order to protect the
rights of the Agent and the Lenders in this Agreement or in such Equipment in
the United States, any state thereof or the District of Columbia, or to protect
the rights of the Agent and the Lenders in this Agreement or in such Equipment
in Canada or any province thereof.
(j)    Use of Proceeds. The proceeds of the borrowings made pursuant to this
Agreement will be used by the Debtor only for the purposes set forth in Section
2(i) hereof. The Debtor is not engaged principally, or as one of its important
business activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock.
(k)    No Investment Company. The Debtor is not an “investment company” as such
term is defined in the Investment Debtor Act of 1940, as amended.
(l)    ERISA. No ERISA Event has occurred or, to the best knowledge of the
Debtor, is reasonably expected to occur that, when taken together with all other
ERISA Events and ERISA Events that, to the best knowledge of the Debtor, are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
(m)    Eligible Leases. Each Eligible Lease is (assuming due authorization,
execution and delivery by the applicable Lessee) valid and enforceable in
accordance with its terms, all sums payable thereunder will be payable in the
amounts and at the times stated therein, and no part thereof will have been
prepaid, released or modified, or encumbered or disposed of by the Debtor; any
and all sums of money previously paid by any Lessee thereunder as advance
payments or deposit of security shall have been fully disclosed to the Agent;
each Eligible Lease has been entered into by the Debtor in the ordinary course
of business, has been authorized and executed by bona fide, legally competent
Lessees, which Lessees were approved by the Debtor with respect to the Lease to
which it is a party based upon the Debtor’s normal credit practices, is the
entire agreement with each such Lessee relating to the Equipment covered
thereby, has not been modified, cancelled or waived in any respect, and none of
the Agent’s rights thereunder have been released, modified, encumbered or
disposed of; any consent, approval, authorization of, or registration,
declaration or filing with, any governmental authority (federal, state or local,
domestic or foreign) required in connection with the execution, delivery or
performance of any Eligible Lease by the Debtor have been obtained; the
Equipment covered by any Eligible Lease is in good working order and is in a
condition which complies with the terms and conditions of such Lease; each
Eligible Lease is in full force and effect

41

--------------------------------------------------------------------------------




and, at the time such Eligible Lease is assigned to the Agent, the Lessee is not
in default thereunder; and all financial and credit information that the Debtor
may at any time furnish to the Agent relating to the Lessee under each Eligible
Lease will, to the best of the Debtor’s knowledge, be true, complete and not
misleading.
(n)    Perfection of Security Interest. Upon the completion of the recordation
and filing of a memorandum of this Agreement with the Surface Transportation
Board pursuant to and in compliance with the provisions of 49 U.S.C. Section
11303(a) and the deposit, registration and filing of this Agreement at the
office of the Registrar General of Canada pursuant to Section 105 of the Canada
Transportation Act, the Agent will have a first priority perfected security
interest in the Collateral, subject only to Permitted Liens.
(o)    No Offer of Notes. Neither the Debtor, nor any agent acting on its
behalf, has, either directly or indirectly, offered the Notes for sale to, or
solicited any offer to buy the Notes from, or otherwise negotiated in respect
thereof with, anyone other than the Agent and the Lenders.
(p)    Collateral Agency Agreement. The Debtor has delivered to the Collateral
Agent a Notice of Additional Party (as defined in the Collateral Agency
Agreement) identifying (i) the Debtor as a “Manager” and “Pledgor”, (ii) the
Leases listed in Schedule A as “Collateral Documents” and (iii) the Agent as a
“Financing Party”.
(q)    Intentionally Omitted.
(r)    Anti-Terrorism Laws. Neither the Debtor nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.)
(the “Trading with the Enemy Act”), as amended. Neither the Debtor nor any of
its Subsidiaries is in violation of (i) the Trading with the Enemy Act, as
amended, (ii) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (iii) the Patriot Act.
Neither the Debtor nor any of its Subsidiaries (A) is a blocked person described
in Section 1 of the Anti-Terrorism Order or (B) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.
(s)    Compliance with FCPA. The Debtor and its Subsidiaries are in compliance
with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any
foreign counterpart thereto. Neither the Debtor nor its Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (i) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (ii) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (iii) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to the Debtor,
to any of its Subsidiaries or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
(t)    Compliance with OFAC Rules and Regulations.

42

--------------------------------------------------------------------------------




(i)    None of the Debtor or its Subsidiaries is in violation of and shall not
violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
(ii)    None of the Debtor or its Subsidiaries (A) is a Sanctioned Person or a
Sanctioned Entity, (B) has a more than 10% of its assets located in Sanctioned
Entities, or (C) derives more than 10% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities. No proceeds
of any Loan will be used nor have any been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Entity.
(u)    Compliance with Anti-Corruption Laws. The Debtor and its Subsidiaries
have conducted their businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
(v)    Sanction Laws. Neither Debtor, nor, to the Debtor’s Knowledge, any
persons or entities holding a controlling interest in the Debtor (whether
directly or indirectly) (a) appear on the Sanctions List; (b) are included in,
owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the Sanctions List;
or (c) have conducted business with or engaged in any transaction with any
person or entity named on any of the Sanctions list or any person or entity
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
Sanctions list.
SECTION 11.    EVENTS OF DEFAULT.
If any one or more of the following events (each an “Event of Default”) shall
occur for any reason whatsoever (and whether such occurrence shall be voluntary
or involuntary or come about or be effected by operation of law or pursuant to
or in compliance with any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body) that is to say:
(a)    if default shall be made in the due and punctual payment of the principal
of, or any premium on, any Note, when and as the same shall become due and
payable, whether at maturity or by acceleration or otherwise;
(b)    if default shall be made in the due and punctual payment of any
installment of interest on any Note, when and as such interest installment shall
become due and payable;
(c)    if default shall be made in the performance or observance of any
agreement or covenant by the Debtor contained in Sections 2(f), 8(p), 8(q), 8(u)
or 9 hereof; provided that, in the

43

--------------------------------------------------------------------------------




case of any such breach of Section 2(f), such default shall have continued
unremedied for a period of at least five (5) Business Days after the Debtor
first has knowledge of such default;
(d)    if the Debtor shall, for more than thirty (30) days after the earlier of
(i) knowledge of a Responsible Officer and (ii) the date that the Agent shall
have demanded in writing performance thereof, fail or refuse to comply with any
of the covenants herein on its part to be observed or performed, or to make
provision satisfactory to the Agent or such Lender for such compliance,
provided, however, that if such default is not capable of cure during such
thirty (30) day period, no Event of Default shall occur under this paragraph (d)
so long as such Event of Default is capable of cure, and the Agent determines in
its reasonable judgment that the Debtor is diligently undertaking to cure such
default and that such longer cure period shall not materially adversely affect
the Agent’s interest in the Collateral or the Debtor’s ability to perform its
Obligations, but in no event shall such longer cure period exceed sixty (60)
days from the date that is the earlier of the date determined by clause (i) and
(ii) of this paragraph (d);
(e)    if the Debtor or any of its Subsidiaries (to the extent any indebtedness
for borrowed money of such Subsidiaries is guaranteed by the Debtor) shall
default in the payment of any principal, interest or premium with respect to any
indebtedness for borrowed money aggregating more than $50,000,000 or any
obligation which is the substantive equivalent thereof (including (without
limitation) obligations under conditional sales contracts, finance leases and
the like) or under any agreement or instrument under or pursuant to which any
such indebtedness or obligation may have been issued, created, assumed or
guaranteed by the Debtor or any of its Subsidiaries (to the extent any
indebtedness for borrowed money of such Subsidiaries is guaranteed by the
Debtor) and such default shall continue for more than the period of grace, if
any, therein specified, or any other default or event of default shall occur
under any such indebtedness or obligation, and as a result thereof such
indebtedness or obligation in excess of $50,000,000 shall be declared due and
payable prior to the stated maturity thereof;
(f)    if any representation or warranty made by the Debtor herein (including
the exhibits and attachments hereto), or in any Supplement (including the
exhibits and attachments thereto), amendment to this Agreement, waiver under
this Agreement, Note or Officer’s Certificate (including the Exhibits and
attachments thereto), shall prove to be false, incorrect, misleading or breached
in any material respect;
(g)    if the Debtor shall generally not be paying its debts as they become due;
file a petition or seek relief under or take advantage of any insolvency law;
make an assignment for the benefit of its creditors; commence a proceeding for
the appointment of a receiver, trustee, liquidator, custodian or conservator of
itself or of the whole or substantially all of its property; file a petition or
an answer to a petition under any chapter of the Bankruptcy Reform Act of 1978,
as amended (11 U.S.C. Section 101 et seq.), or file a petition or seek relief
under or take advantage of any other similar law or statute of the United States
of America, any state thereof or any foreign country;
(h)    if a court of competent jurisdiction shall enter an order, judgment or
decree appointing or authorizing a receiver, trustee, liquidator, custodian or
conservator of the Debtor or of the whole or substantially all of its property,
or enter an order for relief against the Debtor in any case commenced under any
chapter of the Bankruptcy Reform Act of 1978, as amended, or grant relief

44

--------------------------------------------------------------------------------




under any other similar law or statute of the United States of America, any
state thereof or any foreign country; or if, under the provisions of any law for
the relief or aid of debtors, a court of competent jurisdiction or a receiver,
trustee, liquidator, custodian or conservator shall assume custody or control or
take possession of the Debtor or of the whole or substantially all of its
property; or if there is commenced against the Debtor any proceeding for any of
the foregoing relief or if a petition is filed against the Debtor under any
chapter of the Bankruptcy Reform Act of 1978, as amended, or under any other
similar law or statute of the United States of America or any state thereof or
any foreign country and such proceeding or petition remains undismissed for a
period of sixty (60) days; or if the Debtor by any act indicates its consent to,
approval of or acquiescence in any such proceeding or petition;
(i)    if any final unappealable judgment against the Debtor or any of its
Subsidiaries or any attachment or execution against any of its or their property
for any amount in excess of $100,000 remains unpaid, unstayed or undismissed for
a period of more than sixty (60) days;
(j)    if any of the following (each, an “ERISA Event”) shall have occurred,
which, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in Material Adverse Effect: (i) the failure of
any Title IV Plan to meet, or the filing of an application for a waiver of, the
minimum funding standard (whether or not waived) under Section 412 of the Code
or Section 302 of ERISA; (ii) the termination of, or receipt by the Debtor or
any of its Subsidiaries or ERISA Affiliates of a notice from the Pension Benefit
Guaranty Corporation or a plan administrator of an intention to terminate or to
appoint a trustee to administer, any Title IV Plan under Section 4041(c) or 4042
of ERISA; (iii) the imposition of a lien, charge or encumbrance on the assets of
the Debtor or any of its Subsidiaries or ERISA Affiliates in favor of the
Pension Benefit Guaranty Corporation or any other entity, with respect to the
funding of any Title IV Plan (other than a Permitted Lien); (iv) any person
shall engage in any non-exempt “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) involving any employee benefit
plan; (v) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Title IV Plan (other than an
event for which the thirty (30)-day notice period is waived by the Pension
Benefit Guaranty Corporation) or (vi) (A) the incurrence by the Debtor or any of
its Subsidiaries or ERISA Affiliates of any Withdrawal Liability, or (B) the
receipt by Debtor or any of its Subsidiaries or ERISA Affiliates of any notice
of a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization within the meaning of Title IV of ERISA.
(k)    if the Debtor shall make or consent to any assignment or transfer of any
unit of the Equipment or of the right to possession of any thereof not permitted
under this Agreement or under the applicable Lease;
(l)    if any unit of the Equipment, shall be attached, distrained or otherwise
levied upon (other than in connection with Permitted Liens) and the Debtor shall
fail to (i) cause such attachment, distraint or levy to be vacated within ten
(10) days; or (ii) within ten (10) days, grant to the Agent a lien on other
similar railroad rolling stock (by its execution and delivery of the documents
and instruments referred to in Section 3(c) and Section 7 hereof) which has an
Equipment Value at least equal to that of the Equipment which was attached,
distrained or otherwise levied upon; or (iii)

45

--------------------------------------------------------------------------------




within ten (10) days, make a payment in respect of the Loans in an amount not
less than 82.5% of the aggregate Equipment Value of all Collateral which was
attached, distrained or otherwise levied upon;
(m)    if there shall have occurred a Material Adverse Change; or
(n)    if the validity or enforceability of this Agreement or any Note shall be
contested by the Debtor, or a proceeding shall be commenced by the Debtor, or by
any Governmental Authority having jurisdiction over the Debtor, seeking to
establish the invalidity or unenforceability thereof;
then, in the case of an Event of Default described in clauses (g) or (h) above,
the unpaid balance of the Obligations and all interest accrued thereon shall
automatically (without any action on the part of the Agent or any Lender and
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived) forthwith become due and payable, and, in the case of
any other Event of Default, then and in any such event, and at any time
thereafter if such or any other Event of Default shall then be continuing, the
Required Lenders may authorize and instruct the Agent to declare all of the
Obligations to be due and payable, whereupon the maturity of the then unpaid
balance of all of the Obligations shall be accelerated and the same, and all
interest accrued thereon, shall forthwith become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Notes to the contrary
notwithstanding.
SECTION 12.    COLLECTIONS AND PROCEEDS.
(a)    Upon the occurrence and during the continuance of any Event of Default,
the Debtor will immediately upon receipt of all checks, drafts, cash or other
remittances in payment for any Collateral sold, transferred, leased or otherwise
disposed of, or in payment or on account of any Collateral consisting of
contracts, contract rights, or general intangibles, deliver any such items to
the Agent accompanied by a remittance report in form supplied or approved by the
Agent, such items to be delivered to the Agent in the same form received,
endorsed or otherwise assigned by the Debtor where necessary to permit
collection of items and, regardless of the form of such endorsement, the Debtor
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other notices with respect thereto. All such remittances shall
be applied and credited by the Agent first to satisfaction of the Obligations or
as otherwise required by applicable law, and to the extent not so credited or
applied, shall be paid over to the Debtor. Upon the occurrence and during the
continuance of any Event of Default, any proceeds of the Collateral received by
the Debtor shall not be commingled with other property of the Debtor, but shall
be segregated, held by the Debtor in trust for the Agent, and immediately
delivered to the Agent in the form received, duly endorsed in blank where
appropriate to effectuate the provisions hereof, the same to be held by the
Agent as additional Collateral hereunder or, at the Agent option, to be applied
to payment of the Obligations, whether or not due and in any order.
(b)    In its discretion, the Agent may, at any time and from time to time upon
the occurrence and during the continuance of any Event of Default, in its name
or the Debtor’s or otherwise, deliver the respective Assignment Notice to the
Lessee under each Eligible Lease and notify any obligor of any contract,
document, instrument, chattel paper or general intangible included in the
Collateral

46

--------------------------------------------------------------------------------




to make payment to the Agent, and demand, sue for, collect or receive any money
or property at any time payable or in exchange for, or make any compromise or
settlement deemed desirable by the Agent with respect to, any Collateral, and/or
extend the time of payment, arrange for payment in installments, or otherwise
modify the terms of, or release, any Collateral or Obligations, all without
notice to or consent by the Debtor and without otherwise discharging or
affecting the Obligations, the Collateral or the security interest granted
herein.
SECTION 13.    RIGHTS AND REMEDIES ON DEFAULT.
Upon the occurrence and during the continuance of any Event of Default, the
Required Lenders may authorize and instruct the Agent to do any one or more of
the following on behalf of the Lenders:
(a)    the Agent shall at any time thereafter have the right, with or without
notice to the Debtor, as to any or all of the Collateral, by any available
judicial procedure, or without judicial process, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral without notice or demand and with or without judicial procedure
(said notice and demand, and also any right or action for trespass or damages
hereby being waived), and, generally, to exercise any and all rights afforded to
the Agent as a secured party under the Uniform Commercial Code as in effect in
any applicable jurisdiction or other applicable law, including (without
limitation) delivering any and all Assignment Notices to the Lessees under the
Leases;
(b)    without limiting the generality of the foregoing, the Debtor agrees that
the Agent shall have the right to sell, lease, otherwise dispose of all or any
part of the Collateral, whether in its then condition or after further
preparation or processing, either at public or private sale or at any broker’s
board, in lots or in bulk, for cash or on credit, with or without warranties or
representations, by one or more contracts, in one or more parcels, at the same
or different times, with or without having the Collateral at the place of sale
or other disposition, for cash and/or credit, and upon any terms, at such
place(s) and time(s) and to such person(s) as the Agent deems best, all without
demand, notice or advertisement whatsoever except that where an applicable
statute requires reasonable notice of sale or other disposition the Debtor
hereby agrees that the sending of five (5) days’ notice by first class mail,
postage prepaid, to any address of the Debtor set forth in this Agreement shall
be deemed reasonable notice thereof. If any Collateral is sold by the Agent upon
credit or for future delivery, the Agent shall not be liable for the failure of
the purchaser to pay for same and in such event the Agent may resell such
Collateral. The Agent may buy any Collateral at any public sale and, if any
Collateral is of a type customarily sold in a recognized market or is of the
type which is the subject of widely distributed standard price quotations, the
Agent may buy such Collateral at private sale and in each case may make payment
therefor by any means. If any Collateral shall require rebuilding, repairing,
maintenance, preparation, or is in process or other unfinished state, the Agent
shall have the right, at its option, to do such rebuilding, repairing,
preparation, processing or completion of manufacturing, for the purpose of
putting the Collateral in such saleable or disposable form as it shall deem
appropriate; and
(c)    at the Agent’s request, the Debtor shall assemble the Collateral and make
it available to the Agent at such reasonable location which the Agent shall
select, whether at the Debtor’s

47

--------------------------------------------------------------------------------




premises or elsewhere, and make available to the Agent, without rent, all of the
Debtor’s premises and facilities for the purpose of the Agent’s taking
possession of, removing or putting the Collateral in saleable or disposable
form. The proceeds of any such sale, lease or other disposition of the
Collateral shall be applied first, to the expenses of retaking, holding,
storing, processing and preparing for sale, selling, and the like, and to the
reasonable attorneys’ fees and legal expenses incurred by the Agent in
attempting to collect the Obligations or enforce this Agreement or in the
prosecution or defense of any action or proceeding related to the subject matter
of this Agreement, and then to satisfaction of the Obligations, and to the
payment of any other amounts required by applicable law, after which the Agent
shall account to the Debtor for any surplus proceeds. If, upon the sale, lease
or other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Agent is legally entitled, the Debtor will be
liable for the deficiency, together with interest thereon at the Post Maturity
Rate, and the reasonable fees of any attorneys employed by the Agent to collect
such deficiency. To the extent permitted by applicable law, the Debtor waives
all claims, damages and demands against the Agent arising out of the
repossession, removal, retention or sale of the Collateral other than those
resulting from the willful misconduct or gross negligence of the Agent.
SECTION 14.    COSTS AND EXPENSES.
Any and all reasonable attorneys’ fees and legal expenses, and any costs and
expenses of filing or recording this Agreement or any Memorandum of this
Agreement, incurred by the Agent, in connection with the preparation of this
Agreement and all other documents relating hereto and the consummation of this
transaction, the filing or recording of financing statements and other documents
(including all taxes in connection herewith) in public offices, the payment or
discharge, shall be borne and paid by the Debtor. Debtor shall also pay all (a)
costs or expenses (including taxes, and insurance premiums) required to be paid
by the Debtor under this Agreement that are paid, advanced, or incurred by the
Agent, (b) costs and expenses incurred by Agent in the disbursement of funds to
or for the account of the Debtor or other members of the Lender Group (by wire
transfer or otherwise), (d) reasonable costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of this
Agreement, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (e) fees and expenses of Agent related to any inspections or audits
to the extent of the fees and charges (and up to the amount of any limitation)
authorized in the Agreement. Upon the occurrence and during the continuance of
any Event of Default, any and all fees, costs and expenses, of whatever kind or
nature incurred by the Agent or any of the Lenders, including attorneys’ and
other advisors fees and expenses, any taxes, insurance premiums, encumbrances,
or otherwise protecting, maintaining or preserving the Collateral, the release
or partial release of Collateral from the lien of this Agreement, or the
enforcing (including reasonable fees and expenses of attorneys, accountants,
consultants, and other advisors incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning the Debtor or in
exercising rights or remedies under this Agreement), foreclosing, retaking,
holding, storing, processing, selling or otherwise realizing upon the Collateral
and the Agent’s security interest therein, whether through judicial proceedings
or otherwise, or in defending or prosecuting any actions or proceedings arising
out of or related to the transaction to which this Agreement relates, shall be
borne and paid by the Debtor on demand to the Agent.

48

--------------------------------------------------------------------------------




SECTION 15.    POWER OF ATTORNEY.
The Debtor authorizes the Agent and does hereby make, constitute and appoint the
Agent, and any officer of the Agent, with full power of substitution, as the
Debtor’s true and lawful attorney-in-fact, effective as of the date hereof but
exercisable only upon the occurrence and during the continuance of any Event of
Default, with power, in its own name or in the name of the Debtor, to endorse
any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Agent; to sign
and endorse any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to Collateral;
to receive, open and dispose of all mail from Lessees addressed to the Debtor
and notify the postal authorities to change the address for delivery of mail
addressed to the Debtor to such address as the Agent may designate; to execute
proofs of claim and loss; to pay or discharge taxes, liens, security interests
or other encumbrances at any time levied or placed on or threatened against the
Collateral; to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral or under insurance policies; and,
generally, to do, at the Agent’s option and at the Debtor’s expense, all acts
and things which the Agent reasonably deems necessary to protect, preserve and
realize upon the Collateral and the Agent’s security interest therein in order
to effect the intent of this Agreement all as fully and effectually as the
Debtor might or could do; and the Debtor hereby ratifies all that said attorney
shall lawfully do or cause to be done by virtue hereof other than the willful
misconduct or gross negligence of the Agent. THIS POWER OF ATTORNEY BEING
COUPLED WITH AN INTEREST SHALL BE IRREVOCABLE FOR THE TERM OF THIS AGREEMENT AND
THEREAFTER AS LONG AS ANY OF THE OBLIGATIONS SHALL BE OUTSTANDING.
SECTION 16.    AGENCY PROVISIONS.
(a)    Each Lender hereby designates and appoints Agent as its representative
under this Agreement and each Lender hereby irrevocably authorizes Agent to take
such action on its behalf under the provisions of this Agreement and to exercise
such powers and perform such duties as are expressly delegated to Agent by the
terms of this Agreement, together with such powers as are reasonably incidental
thereto. Agent agrees to act as such on the express conditions contained in this
Section 16. The provisions of this Section 16 are solely for the benefit of
Agent and the Lenders, and the Debtor shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that Agent is merely the representative of the
Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, unless otherwise directed by the
Required Lenders Agent shall have and may use its sole discretion with respect
to exercising or refraining from exercising any discretionary rights or taking
or refraining from taking any actions that Agent expressly is entitled to take
or assert under or pursuant to this Agreement. Without limiting the generality
of the foregoing, or of any other provision of

49

--------------------------------------------------------------------------------




this Agreement that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Debtor and related matters, (b) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement, (c) make portions of the Loans, for itself or on
behalf of Lenders as provided in this Agreement, (d) exclusively receive, apply,
and distribute the Collections of the Debtor as provided in this Agreement, (e)
open and maintain such bank accounts and cash management accounts as Agent deems
necessary and appropriate in accordance with this Agreement for the foregoing
purposes with respect to the Collateral and the Collections of the Debtor, (f)
perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to the Debtor, the Obligations, the Collateral, the
Collections the Debtor, or otherwise related to any of same as provided in this
Agreement, and (g) incur and pay such Lender Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to this Agreement.
(b)    Agent may execute any of its duties under this Agreement by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.
(c)    None of the Agent-Related Persons shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or the transactions contemplated hereby (except for their own
respective gross negligence or willful misconduct), or (b) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Debtor or Affiliate of the Debtor, or any officer or
director thereof, contained in this Agreement, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with this Agreement, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, or for any failure
of the Debtor to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement, except as expressly required by
the terms of this Agreement, or to inspect the books and records or properties
of the Debtor or the books or records or properties of any of the Debtor’s
Affiliates.
(d)    Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
facsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Debtor or counsel to any Lender), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement unless Agent shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and until
such instructions are received, Agent shall refrain from acting as it deems
advisable. If Agent so requests,

50

--------------------------------------------------------------------------------




it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.
(e)    Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, except with respect to defaults in the
payment of principal, interest, fees, and expenses required to be paid to Agent
for the account of the Lenders and except with respect to Defaults or Events of
Default of which Agent has actual knowledge, unless Agent shall have received
written notice from a Lender or the Debtor referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default.” Agent promptly will notify the Lenders of its receipt of
any such notice or of any Default or Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Default or Event of
Default, such Lender promptly shall notify the Agent of such Event of Default.
Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 16(d), Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided, however, that unless
and until Agent has received any such request, Agent may refrain from taking
such action with respect to such Default or Event of Default as it shall deem
advisable.
(f)    Each Lender acknowledges that none of the Agent-Related Persons has made
any representation or warranty to it, and that no act by Agent hereinafter
taken, including any review of the affairs of the Debtor and its Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Debtor, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Debtor. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigations as it deems necessary to
inform itself as to the business, prospects, operations, property, financial and
other condition and creditworthiness of the Debtor. Except for notices, reports,
and other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Debtor and any other Person that is a party to this Agreement that may come into
the possession of any of the Agent-Related Persons.
(g)    Agent may incur and pay costs and expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to this Agreement, including court
costs, reasonable attorneys’ fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by

51

--------------------------------------------------------------------------------




outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not the
Debtor is obligated to reimburse Agent or Lenders for such expenses pursuant to
this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of the Debtor received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of the Debtor received by Agent,
each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of the Debtor and without limiting the obligation of the Debtor to
do so), according to their Pro Rata Shares, from and against any and all
Impositions; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Impositions resulting solely
from such Person’s gross negligence or willful misconduct nor shall any Lender
be liable for the obligations of any defaulting Lender in failing to fund any
portion of a Loan or any other extension of credit hereunder. Without limitation
of the foregoing, each Lender shall reimburse Agent upon demand for such
Lender’s Pro Rata Share of any costs or out of pocket expenses (including
reasonable fees and expenses of attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any document contemplated by
or referred to herein, to the extent that Agent is not reimbursed for such
expenses by or on behalf of the Debtor. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
(h)    Agent and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with the
Debtor and its Affiliates and any other Person party to this Agreement as though
Agent were not Agent hereunder, and, in each case, without notice to or consent
of the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, Agent or its Affiliates may
receive information regarding the Debtor or its Affiliates and any other Person
party to this Agreement that is subject to confidentiality obligations in favor
of the Debtor or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Agent in its individual capacity.
(i)    Agent may resign as Agent upon thirty (30) days’ notice to the Lenders
(or such shorter period agreed to by the Agent and the Required Lenders). If
Agent resigns under this Agreement, the Required Lenders shall appoint a
successor Agent for the Lenders. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders, a successor Agent. If Agent has materially breached or failed
to perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders. In any such

52

--------------------------------------------------------------------------------




event, upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 16 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the effective date of a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
(j)    Any Lender and its respective Affiliates may make loans to, issue letters
of credit for the account of, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Debtor and its Affiliates and any other
Person party to this Agreement as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding the
Debtor or its Affiliates and any other Person party to this Agreement that is
subject to confidentiality obligations in favor of the Debtor or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.
(k)    Collateral Matters.
(i)    The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any lien on any Collateral (i) upon the termination
of the Revolver Commitments and payment and indefeasible satisfaction in full by
the Debtor of all Obligations, (ii) constituting property being sold or disposed
of if a release is required or desirable in connection therewith and if the
Debtor certifies to Agent that the sale or disposition is permitted under this
Agreement (and Agent may rely conclusively on any such certificate, without
further inquiry) or (iii) as requested by the Debtor in accordance with Section
19(e). Except as provided above, Agent will not execute and deliver a release of
any lien on any Collateral without the prior express written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or the
Debtor at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 16(k); provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any liens (other than those
expressly being released) upon (or obligations of the Debtor in respect of) all
interests retained by the Debtor, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

53

--------------------------------------------------------------------------------




(ii)    Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Debtor or is cared for,
protected, or insured or has been encumbered, or that the Agent’s liens in
respect of the Collateral have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to this Agreement,
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall, subject to Section 16(c), have no other
duty or liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.
(l)    Restrictions on Actions by Lenders; Sharing of Payments.
(i)    Each of the Lenders may at any time following the occurrence and during
the continuation of an Event of Default, to the extent it is lawfully entitled
to do so, subject to clause (l)(ii) below as to amounts allocated to the
Obligations set off against any amounts owing to such Lender by the Debtor,
including the Obligations, any amounts owing by such Lender to the Debtor or any
Deposit Accounts of the Debtor now or hereafter maintained with such Lender, and
such Lender may, subject to clause (l)(ii) below, apply the amount of such
setoff in such amounts and to such obligations of the Debtor (including the
Obligations) as it may determine in its sole discretion. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any lien on, or
otherwise enforce any security interest in, any of the Collateral.
(ii)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

54

--------------------------------------------------------------------------------




(m)    Agent hereby appoints each other Lender as its agent (and each Lender
hereby accepts such appointment) for the purpose of perfecting the Agent’s liens
in any Collateral which, in accordance with the UCC, can be perfected only by
possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.
(n)    All payments to be made by Agent to the Lenders shall be made by bank
wire transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.
(o)    Each member of the Lender Group authorizes and directs Agent to enter
into this Agreement. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement relating to the
Collateral and the exercise by Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.
(p)    Any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolver Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments. Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to this Agreement to the extent any such notice may be required, and no
Lender shall have any obligation, duty, or liability to any Participant of any
other Lender. No member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
the Debtor or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Revolver Commitment, nor to take any other
action on its behalf hereunder or in connection with the financing contemplated
herein.
(q)    Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein), provided that Agent shall not be required to
take any action that, in its opinion or the opinion

55

--------------------------------------------------------------------------------




of its counsel, may expose Agent to liability or that is contrary to this
Agreement or applicable law, except in accordance with Section 16(d); and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Debtor that is communicated to or obtained by Agent or any of
its Affiliates in any capacity.
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary) or (ii) in the absence of its
own gross negligence or willful misconduct.
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
the creation, perfection or priority of any lien purported to be created by this
Agreement, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to Agent.
SECTION 17.    NOTICES.
Unless otherwise specified herein to the contrary, any notice required hereunder
shall be deemed duly given (i) when actually delivered, (ii) when mailed by
certified or registered mail, return receipt requested, (iii) when sent by
overnight courier, or (iv) when sent by confirmed telefax transmission
(confirmed by hand-delivered, mailed or overnight courier copy), in each case to
the Debtor at the address specified on the signature page hereof, with a copy to
Icahn Associates Corp., 767 Fifth Avenue, 47th Floor, New York, New York 10153,
Attention; Legal Department, or in the case of the Agent or any Lender, to the
address specified on the signature page hereof, or to any other address of such
party of which the other party has been notified in like manner.
SECTION 18.    ASSIGNMENTS AND PARTICIPATIONS.
(a)    Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Revolver Commitment and the other rights and obligations of
such Lender hereunder, in a minimum amount of $5,000,000; provided, however,
that the Debtor and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Agent by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Agent an Assignment and Acceptance, and (iii) the assigning Lender
or Assignee has paid to Agent for Agent’s separate account a processing fee in
the amount of $3,500. Anything contained herein to the contrary notwithstanding,
the payment of any fees shall not be required and the Assignee need not be an
Eligible Transferee if (x) such assignment is

56

--------------------------------------------------------------------------------




in connection with any merger, consolidation, sale, transfer, or other
disposition of all or any substantial portion of the business or loan portfolio
of the assigning Lender or (y) the assignee is a Lender or an Affiliate of a
Lender.
(b)    From and after the date that Agent notifies the assigning Lender that it
has received an executed Assignment and Acceptance and payment of the above
referenced processing fee (if required), (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under this Agreement, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 21 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto and thereto),
and such assignment shall effect a novation between the Debtor and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement.
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, (2) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Debtor or the performance or observance by the Debtor of any of its
obligations under this Agreement, (3) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (4) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (5) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement as are delegated to Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, and (6) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of any processing fee payment (if
required) and the fully executed Assignment and Acceptance, this Agreement shall
be deemed to be amended to the extent, but only to the extent, necessary to
reflect the addition of the Assignee and the resulting adjustment of the
Revolver Commitments arising therefrom. The Revolver Commitment allocated to
each Assignee shall reduce such Revolver Commitment of the assigning Lender pro
tanto.
(e)    Any Lender may at any time, without the consent of the Debtor, sell to
one or more commercial banks, financial institutions, or other Persons (other
than natural persons or Defaulting

57

--------------------------------------------------------------------------------




Lenders), in each case other than to a Competitor or Competitor Affiliate, (a
“Participant”) participating interests in all or any portion of its Obligations,
its Revolver Commitment, and the other rights and interests of that Lender (the
“Originating Lender”) hereunder; provided, however, that (i) the Participant
receiving the participating interest in the Obligations, the Revolver
Commitment, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder and such Originating
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, (ii) the Originating Lender shall remain solely
responsible for the performance of such obligations, (iii) the Debtor, Agent,
and the Lenders shall continue to deal solely and directly with the Originating
Lender in connection with the Originating Lender’s rights and obligations under
this Agreement, (iv) no Originating Lender shall transfer or grant any
participating interest under which the Participant has the right to approve any
amendment to, or any consent or waiver with respect to, this Agreement, except
to the extent such amendment to, or consent or waiver with respect to this
Agreement would (A) extend the final maturity date of the Obligations hereunder
in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums or interest or fees
and (v) all amounts payable by the Debtor hereunder shall be determined as if
such Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
any direct rights as to the other Lenders, Agent, the Debtor, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
The provisions of this Section 18(e) are solely for the benefit of the Lenders,
and the Debtor shall not have any rights as third party beneficiaries of any
such provisions. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Debtor, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
other obligations under this Agreement) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

58

--------------------------------------------------------------------------------




(f)    In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose, other than to a Competitor
or Competitor Affiliate, and, in any case, subject to a confidentiality
agreement in favor of the Debtor and reasonably acceptable to the Debtor, all
documents and information which it now or hereafter may have relating to the
Debtor and its Affiliates and their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 or any other Person, and such Person may enforce such
pledge or security interest in any manner permitted under applicable law;
provided, that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party (or any transferee thereof) for such Lender as a party hereto
unless such pledgee or secured party (or transferee) becomes a Lender hereunder.
(h)    Agent shall, acting solely for this purpose as a non-fiduciary agent of
the Debtor, maintain, or cause to be maintained, a register (the “Register”) on
which it shall enter the names and addresses of the Lenders and the Revolver
Commitments of, and the principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Debtor, Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by any Lender at any reasonable time and from time to time upon
reasonable notice.
(i)    The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the Debtor, each of
the Lenders and the Agent; provided, however, that the rights and obligations of
the Debtor under this Agreement may not be assigned (other than by operation of
law), and any purported assignment or delegation without such consent shall be
void.
SECTION 19.    TERM; USE OF COLLATERAL; RELEASE.
(a)    The term of this Agreement shall commence on the date hereof and this
Agreement shall continue in full force and effect, and be binding upon the
Debtor, until all of the Obligations have been fully indefeasibly paid and
performed (the Agent shall acknowledge in writing such payment and performance),
whereupon this Agreement shall completely terminate. Upon such indefeasible
payment and performance, the Agent will promptly execute and deliver to the
Debtor any documents or instruments necessary to evidence the termination of the
Agent’s interest in the Collateral and the Agent will promptly deliver to the
Debtor the written acknowledgment thereof referred to above.
(b)    At any time prior to the Maturity Date, provided that no Event of Default
shall have occurred and then be continuing, upon not less than 3 Business Days
prior written notice to the Agent, the Debtor may terminate this Agreement by
paying in full the Loans together with all interest accrued on the Loans and all
fees and other amounts due under this Agreement to the date of payment and any
Breakage Amount in respect thereof.

59

--------------------------------------------------------------------------------




(c)    So long as no Event of Default shall have occurred and is continuing, the
Agent and the Lenders shall not interfere with the Debtor’s possession and use
of the Equipment in accordance with the terms hereof, and the Debtor may also
lease or contract to the Lessees under the Leases all or any part of the
Equipment, but only upon and subject to all the terms and conditions of this
Agreement, and to all rights of the Agent and the Lenders hereunder. Until the
occurrence and continuance of an Event of Default, Debtor may exercise all of
the Debtor’s rights, powers, privileges and remedies under the Leases, including
(without limitation) the right to receive any and all monies due or to become
due under the Leases, and to retain all copies (original or duplicates) of the
Leases; provided, that no default (or other term of similar meaning) has
occurred and is continuing under the Collateral Agency Agreement, the Debtor may
deposit the original of a Lease pursuant to the Collateral Agency Agreement. For
the avoidance of doubt, upon the happening of a default (or other term of
similar meaning) under the Collateral Agency Agreement, or if the Collateral
Agency Agreement ceases to be in full force and effect, the Debtor shall obtain
any Leases deposited with the agent under the Collateral Agency Agreement, and
the Debtor shall retain possession of such original Leases subject to the terms
of this Agreement.
(d)    Each Lessee under the applicable Lease, so long as it shall not be in
default under such Lease, shall be entitled (subject to the rights of the Agent)
to the possession of the Equipment included in such Lease and the use thereof,
and, subject to the provisions of Section 8(f) hereof, may provide for lettering
or marking upon such Equipment for convenience of identification of the
leasehold interest of such Lessee therein. Every such Lease that is a full
service lease shall contain provisions which have the effect of subjecting the
rights of the Lessee under such Lease to the rights of the Agent, in respect of
such Equipment, including (without limitation) such rights in the event of the
happening of an Event of Default.
(e)    At any time and from time to time so long as an Event of Default is not
continuing hereunder, the Agent shall take such actions as may be requested by
the Debtor in order to release all or any portion of the Collateral from the
lien on this Agreement; provided, however, that in no event shall such
Collateral be released from the lien hereunder if after such release the
aggregate outstanding principal balance of the Loans would be greater than 82.5%
of the aggregate Equipment Value of all Collateral constituting Eligible
Equipment (as determined by an Appraisal that is not less than sixty (60) days
old), in either case consisting of railroad rolling stock subject to the lien of
this Agreement.
SECTION 20.    CONFIDENTIALITY.
Any written documentation provided to the Agent or any Lender by the Debtor
pursuant to the terms of this Agreement shall be kept confidential by the Agent
or such Lender in accordance with the Agent’s or such Lender’s standard internal
procedures; provided that the Agent or such Lender may disclose such information
(a) as may be required or appropriate pursuant to or in connection with any
action, suit or proceeding by, or any statute, rule or regulation of, any
governmental body or as otherwise required by law, (b) pursuant to any order,
writ, injunction, decree, judgment, award, determination, direction or demand of
any court, arbitrator or administrator or governmental body or as otherwise
required by law, (c) to the Agent’s or such Lender’s regulators, auditors and
attorneys, (d) to any prospective or actual assignee of the Agent or such Lender
or any

60

--------------------------------------------------------------------------------




prospective or actual participant in any part of the Loans pursuant to and in
compliance with Sections 18(e) and (f), who have agreed to hold such information
in confidence pursuant to an agreement containing substantially the terms of
this Section 20, and (g) to the extent that the Agent in good faith believes it
necessary in the enforcement of the Agent’s rights under this Agreement, during
the continuance of an Event of Default.
SECTION 21.    INDEMNITY.
(a)    The Debtor agrees to indemnify the Agent, each Lender, each Participant,
any Person with whom the Agent or a Lender joins in the filing of a
consolidated, combined, unitary or joint tax return and any respective
Affiliates, successors, assigns, participants, agents, officers, directors and
employees of any of the foregoing (hereinafter, individually, an “Indemnitee”,
and collectively, “Indemnitees”) against, and hold such Indemnitees harmless
from any and all claims, actions, suits, proceedings, costs, expenses, damages
and liabilities at law or in equity, including attorneys’ fees (“Impositions”),
arising out of, in connection with or resulting from this Agreement including,
without limitation, the manufacture, selection, purchase, delivery, possession,
lease, condition, use or operation of any Equipment and any act or omission of
the Debtor; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such Impositions (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Debtor against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder, if the Debtor has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The obligations hereunder will
survive the repayment of the Loans. All payments due from the Debtor under this
Section 21 shall be payable upon demand and shall be in an amount that, after
deduction of the net amount, if any, of all taxes required to be paid by the
Indemnitee as a result of the receipt or accrual by the Indemnitee of such
payments, is equal to the amount otherwise payable to the Debtor under this
Section 21 with respect to any Impositions.
(b)    To the fullest extent permitted by applicable law, the Debtor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby, any Loan or the use of the proceeds thereof.
No Indemnitee referred to in Section 21(a) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the
transactions contemplated hereby.
SECTION 22.    TAXES.
(a)    Subject to clause (h) below, any and all payments to a Lender or Agent
made by or on account of any Obligation shall be made free and clear of, and
without deduction or withholding for, any and all present or future taxes,
levies, imposts, deductions, charges, fees, withholdings, restrictions or
conditions of any nature, and all liabilities with respect thereto (including
penalties, interest and additions to tax), excluding, in the case of each Lender
and Agent , such taxes (including

61

--------------------------------------------------------------------------------




income taxes or franchise taxes) as are imposed on or measured by the net income
of such Lender or Agent, respectively, by the jurisdiction in which such Lender
or Agent, as the case may be, is organized, maintains its principal lending
office or in which it books an interest in any Note, or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges, fees, withholdings, restrictions, conditions and liabilities being
hereinafter collectively referred to as “Taxes”).
(b)    In addition, the Debtor agrees to pay any present or future stamp,
documentary, sales, use, value-added transfer, excise, mortgage recording, or
property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution, delivery, performance, recordation,
registration or filing of, or otherwise with respect to, this Agreement or the
Collateral (hereinafter referred to as “Other Taxes”).
(c)    If the Debtor shall be required to deduct or withhold any Taxes or Other
Taxes from or in respect of any amount payable hereunder to any Lender or Agent
, then, subject to clause (h) below:
(i)    the amount so payable shall be increased so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional amounts payable pursuant to this Section 22), such
Lender or Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made,
(ii)    the Debtor shall make such deductions or withholdings,
(iii)    the Debtor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and
(iv)    within ten (10) days thereafter, the Debtor shall send Agent (and the
applicable Lender) the original or a certified copy of a receipt (or, if the
original or a certified copy is not available, such other documentation as shall
be satisfactory to Agent and the applicable Lender) evidencing payment of the
amount or amounts so deducted or withheld.
(d)    Subject to clause (h) below, the Debtor hereby indemnifies and agrees to
hold each Lender and Agent harmless on an after-tax basis from and against the
full amount of any and all Taxes or Other Taxes (including, without limitation,
any taxes (including any taxes on net income), Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 22) paid by such Lender
or Agent and any liability (including penalties, interest and expenses for
nonpayment, late payment or otherwise) arising therefrom or with respect
thereto, whether or not such taxes, Taxes or Other Taxes were correctly or
legally asserted. Payments under this indemnification shall be made within ten
(10) days from the date on which any Lender or Agent makes written demand
therefor.
(e)    Subject to clause (h) below, in the event that by reason of any law,
regulation or requirement or in the interpretation or administration thereof by
any Governmental Authority, whether or not having the force of law, any Lender
(or its applicable lending office) shall, with

62

--------------------------------------------------------------------------------




respect to any Loan or this Agreement, be subjected to any tax, levy, impost,
charge, fee, duty, deduction or withholding of any kind whatsoever (except for
changes in the tax on the net income of such Lender or its applicable lending
office imposed by the jurisdiction in which such Lender is organized or
maintains a lending office), and if any such measures or any other similar
measure shall result in an increase in the cost to such Lender of making or
maintaining any Loan or in a reduction in the amount of any sum receivable by
such Lender in respect thereof, then such Lender shall promptly notify the
Debtor therefor. The Debtor shall thereafter pay to such Lender, upon demand and
as additional consideration hereunder, such additional amount or amounts as
shall fully compensate such Lender on an after-tax basis for such increased cost
or reduced amount. A certificate as to any such increased cost or reduced
amount, setting forth the calculations therefor, shall be submitted by such
Lender to the Debtor and shall, in the absence of manifest error, be conclusive
and binding as to the amount thereof.
(f)    (i) Each Lender that is not a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in or under the
laws of the United States (or any jurisdiction thereof), or any estate or trust
that is subject to federal income taxation regardless of the source of its
income or is otherwise a “foreign person” within the meaning of Treasury
Regulation Section 1.1441-1(c) (a “Non-U.S. Lender”) shall deliver to the Debtor
and Agent (or, in the case of an assignment that is not disclosed to Agent or
the Debtor in accordance with Section 18(a), solely to the assigning Lender and
not to Agent or the Debtor) two (2) copies of each applicable IRS Form W-8BEN,
Form W-8BEN-E, Form W-8IMY or Form W-8ECI, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S.
Lender. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement. In addition, each Non-U.S. Lender
shall deliver such forms upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. In addition to properly completing
and duly executing Forms W-8BEN, W-8BEN-E or W-8IMY (or any subsequent versions
thereof or successor thereto), if such Non-U.S. Lender is claiming an exemption
from withholding of United States federal income tax under Section 871(h) or
Section 881(c) of the Code, such Non-U.S. Lender hereby represents and warrants
that such Non-U.S. Lender is (A) not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) not a “10 percent shareholder” within the meaning
of Section 871(h)(3)(B) of the Code and (C) not a controlled foreign corporation
receiving interest from a related person within the meaning of Section 864(d)(4)
of the Code, and such Non-U.S. Lender agrees that it shall provide Agent, and
Agent shall provide to the Debtor (or, in the case of an assignment that is not
disclosed to Agent in accordance with Section 18(a), solely to the assigning
Lender and not to Agent or the Debtor), with notice at any time after becoming a
Lender hereunder that it can no longer make the foregoing representations and
warranties. Each Non-U.S. Lender shall notify the Debtor (or, in the case of an
assignment that is not disclosed to Agent or the Debtor in accordance with
Section 18(a), solely to the assigning Lender and not to Agent or the Debtor) at
any time it determines that it is no longer in a position to provide any
previously delivered form (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this Section 22(f), a Non-U.S. Lender shall not be required to deliver any
form pursuant to this Section 22(f) that such Non-U.S. Lender is not legally
able to deliver. (ii) If a payment made to a Lender under this Agreement would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471

63

--------------------------------------------------------------------------------




(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Debtor and Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Debtor or Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Debtor or
Agent as may be necessary for the Debtor and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)    Each Person that shall become a Participant pursuant to Section 18(e)
above shall, on or before the date of the effectiveness of the related transfer,
be required to provide all of the applicable forms required pursuant to clause
(f) above, and, to the extent it is able to do so, shall make the
representations and warranties set forth in subclauses (i) - (iii) of clause (f)
above, provided that the obligations of such Participant, pursuant to this
clause (g), shall be determined as if such Participant were a Lender except that
such Participant shall furnish all such required forms and make such
representations and warranties to the Lender from which the related
participation shall have been purchased.
(h)    Notwithstanding anything in this Section 22 to the contrary, the Debtor
shall not be required to pay additional amounts pursuant to clause (c)(i) above
to any Lender or Agent on account of (i) any Tax collected by means of
withholding at the source (“Withholding Taxes”) or to indemnify any Lender or
Agent pursuant to clause (d), to the extent such Lender or Agent is subject to
Tax on the date it becomes a Lender or Agent under the terms of this Agreement
or (ii) any U.S. federal withholding taxes imposed under FATCA.
(i)    If the Debtor is required to pay additional amounts to or for the account
of any Lender or Agent pursuant to this Section 22, then such Lender or Agent
shall use its reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions, at no additional unreimbursed cost to such
Lender or Agent) to designate a lending office from a different jurisdiction (if
such a lending office exists) so as to eliminate or reduce any such additional
payments by the Debtor which may accrue in the future if such designation in the
reasonable judgment of such Lender or Agent, would not require such Lender to
disclose information such Lender deems confidential or incur any additional
unreimbursed costs, and which is not, in the sole determination of such Lender
or Agent, as the case may be, otherwise disadvantageous to such Lender or Agent.
(j)    If Agent or a Lender determines that it receives a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Debtor or with respect to
which the Debtor has paid additional amounts pursuant to this Section 22, it
shall pay to the Debtor, to the extent permitted by applicable law, and to the
extent of the amount of any payments received by Agent or such Lender pursuant
to this Section 22 and not previously repaid to the Debtor by such Person, the
net amount of any such refund (including any interest paid thereon by such
Governmental Authority) after deducting taxes and other expenses attributable
thereto and any taxes which Agent or such Lender is required to withhold from
the payment to the Debtor; provided, that no Default which if not cured would
become an Event of Default or Event of Default is continuing, and provided
further, that the

64

--------------------------------------------------------------------------------




Debtor, upon the request of Agent or such Lender, shall promptly repay the
amount paid over to the Debtor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Agent or such Lender in the
event Agent or such Lender is required to repay the applicable refund to such
Governmental Authority.
(k)    If the Debtor fails to perform any of its obligations under this Section
22, the Debtor shall indemnify Agent, the Lenders and/or each Participant for
any taxes, interest or penalties that may become payable as a result of any such
failure. The agreements and obligations of the Debtor under this Section 22
shall survive the termination of this Agreement and the payment of the Loans and
all other Obligations and all other amounts payable hereunder.
SECTION 23.    MISCELLANEOUS.
(a)    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement, and no consent with respect to any departure by the Debtor therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Debtor and then any such waiver or consent shall be effective, but only
in the specific instance and for the specific purpose for which given; provided,
however , that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders and the Debtor, do any of the following:
(i)    increase or extend any Revolver Commitment of any Lender;
(ii)    postpone or delay any date fixed by this Agreement for any payment of
principal, interest, fees, or other amounts due hereunder;
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder;
(iv)    change the Pro Rata Share that is required to take any action hereunder
or amend or modify Section 2(h)(ii);
(v)    amend or modify this Section 23(a) or any provision of this Agreement
providing for consent or other action by all Lenders;
(vi)    other than as permitted by Section 16(k), release Agent’s Lien in and to
any of the Collateral;
(vii)    change the definition of “Required Lenders” or “Pro Rata Share”;
(viii)    contractually subordinate any of the Agent’s liens on the Collateral;
(ix)    release the Debtor from any obligation for the payment of money; or
(x)    waive any of the requirements of Section 3;

65

--------------------------------------------------------------------------------




and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, affect the rights or duties of Agent
under this Agreement. The foregoing notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement that relates only to the relationship of the
Lender Group among themselves, and that does not affect the rights or
obligations of the Debtor, shall not require consent by or the agreement of the
Debtor.
(b)    Beyond the safe custody thereof and its obligations as a secured creditor
under applicable law, the Agent shall have no duty as to the collection of any
Collateral in its possession or control or in the possession or control of any
nominee of the Agent, or any income thereon or as to the preservation of rights
against parties or any other rights pertaining thereto. The Debtor hereby
releases the Agent and the Lenders from any claims, causes of action and demands
at any time arising out of or with respect to this Agreement (except for Section
2 hereof), the Obligations, the Collateral and its use and/or any actions taken
or omitted to be taken by the Agent or any Lender with respect thereto, except
for any actions taken or omitted to be taken due to the gross negligence or
willful misconduct of the Agent, and the Debtor hereby agrees to hold the Agent
and each Lender harmless from and with respect to any and all such claims,
causes of action and demands.
(c)    No course of dealing between the Debtor and the Agent, nor any failure to
exercise, nor any delay in exercising, on the part of the Agent, any right,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
(d)    All of the Agent’s rights and remedies with respect to the Collateral,
whether established hereby or by any other agreements, instruments or documents
or by law shall be cumulative and may be exercised singly or concurrently.
(e)    This Agreement shall be governed by the law of the State of New York
applicable to contracts made and to be performed in such State without regard to
principles of conflicts of law or choice of law. The provisions of this
Agreement are severable, and if any clause or provision shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.
(f)    [Reserved].
(g)    THE DEBTOR, EACH OF THE LENDERS AND THE AGENT EACH HEREBY WAIVES TRIAL BY
JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT, OR THE NOTES, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT TO THIS AGREEMENT, OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

66

--------------------------------------------------------------------------------




(h)    The Debtor hereby irrevocably consents to the exclusive jurisdiction and
venue of the courts of the State of New York and of any Federal court located in
New York County, New York in connection with any action or proceeding arising
out of or relating to this Agreement, the Notes, or any document or instrument
delivered pursuant to this Agreement. In any such litigation the Debtor waives
personal service of any summons, complaint or other process and agrees that the
service thereof may be made by certified or registered mail directed to the
Debtor at c/o Icahn Associates Corp., 767 Fifth Avenue, 47th Floor, New York, NY
10153, or such other New York address as provided by the Debtor to the Agent
from time to time in writing.
(i)    This Agreement may be executed by the parties hereto individually or in
any combination, in one or more counterparts, each of which shall be an original
and all of which shall together constitute one and the same agreement.
(j)    In compliance with the USA PATRIOT Act and 31 CFR Part 103.121 and, in
the case of a non-U.S. entity, any other similar requirements of the relevant
foreign jurisdiction, when requested the Debtor shall provide to Agent or any
Lender certain information relating to the Debtor that the Agent or such Lender
may be required to obtain and keep on file, including the Debtor’s name, address
and codes of various identifying documents.
[Signature page follows]



67

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


AMERICAN RAILCAR INDUSTRIES, INC., as Debtor
By:     
    Name:
    Title:
Address for Notices:
    100 Clark Street
St. Charles, Missouri 63301
Attention: _____________






--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Agent and a Lender


By:     
    Name:
    Title:



By:     
    Name:
    Title:
Address for Notices:




--------------------------------------------------------------------------------






DVB BANK, as a Lender
By:     
    Name:
    Title:


By:     
    Name:
    Title:
Address for Notices:




--------------------------------------------------------------------------------




PNC EQUIPMENT FINANCE, as a Lender
By:     
    Name:
    Title:
Address for Notices:




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By:     
    Name:
    Title:
Address for Notices:




--------------------------------------------------------------------------------




CRÉDIT INDUSTRIEL ET COMMERCIAL, as a Lender
By:     
    Name:
    Title:


By:     
    Name:
    Title:
Address for Notices:


